Exhibit 10.5

Pursuant to 17 CFR 240.24-b, confidential information has been omitted in places
marked “[***]”

and has been filed separately with the Securities and Exchange Commission
pursuant to a

Confidential Treatment Application filed with the Commission

Mobile Satellite Services and Support Agreement

20090522.024.C

Between

TerreStar Networks Inc.

And

AT&T Mobility II, LLC

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third

party representatives, and Supplier except under written agreement by the
contracting parties.

1



--------------------------------------------------------------------------------

Contents

 

1.

   PREAMBLE    5

2.

   DEFINITIONS    5

2.1.

   ACTIVATION PROVIDER    5

2.2.

   AFFILIATE    5

2.3.

   AT&T END USER DATA    5

2.4.

   COMMERCIAL LAUNCH    6

2.5.

   CUSTOMER    6

2.6.

   CUSTOMER AGREEMENT    6

2.7.

   DELIVERABLES    6

2.8.

   DOCUMENTATION    6

2.9.

   END USER(S)    7

2.10.

   EQUIPMENT    7

2.11.

   INFORMATION    7

2.12.

   MARKS    7

2.13.

   ORDER    7

2.14.

   PARTIES; PARTY    8

2.15.

   PERSON    8

2.16.

   SERVICE(S)    8

2.17.

   SERVICE SUBSCRIPTION    8

2.18.

   SPECIFICATIONS    8

2.19.

   SUPPLIER SATELLITE SERVICE    8

2.20.

   TERM    9

2.21.

   TERRITORY    9

2.22.

   WIRELESS SERVICES    9

3.

   SERVICES    9

3.1.

   SUPPLIER SATELLITE SERVICE DISTRIBUTION    9

3.2.

   MARKETING PLAN    11

3.3.

   BILLING; PAYMENT    11

3.4.

   CHURN    12

3.5.

   CUSTOMER PROVISIONING    12

3.6.

   RECIPROCAL NETWORK ACCESS    12

3.7.

   REPORTS AND AUDITS    12

3.8.

   SUPPORT OF AT&T SALES ACTIVITIES    13

3.9.

   SETTLEMENT    14

3.10.

   INCIDENT AND OUTAGE RESOLUTION    14

3.11.

   RELATIONSHIP MANAGEMENT    14

4.

   END USER DATA    15

5.

   BACKGROUND CHECKS    15

6.

   TERM AND TERMINATION    16

7.

   TESTING    18

7.1.

   TESTING    18

7.2.

   CERTIFIED EQUIPMENT    18

7.3.

   EQUIPMENT UPGRADES    18

8.

   CONFIDENTIALITY    18

8.1.

   INFORMATION    18

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third

party representatives, and Supplier except under written agreement by the
contracting parties.

2



--------------------------------------------------------------------------------

8.2.

   CUSTOMER INFORMATION    20

9.

   INFORMAL DISPUTE RESOLUTION    22

10.

   FEES AND TAXES    24

10.1.

   FEES    24

10.2.

   TAXES    24

11.

   INDEMNITY    25

12.

   INFRINGEMENT    26

13.

   INSURANCE    27

14.

   LICENSES AND PATENTS    29

15.

   LIENS    29

16.

   LIMITATION OF LIABILITY    30

17.

   MARKS AND BRANDING    30

17.1.

   AT&T MARKS LICENSE    30

17.2.

   BRANDING    30

17.3.

   PUBLICITY    31

17.4.

   SUPPLIER MARKS LICENSE    31

17.5.

   USE OF MARKS    31

18.

   OWNERSHIP OF WORK PRODUCT    32

19.

   QUALITY ASSURANCE    33

20.

   SEVERABILITY    34

21.

   SURVIVAL OF OBLIGATIONS    34

22.

   WARRANTY    34

23.

   MISCELLANEOUS    35

23.1.

   AMENDMENTS AND WAIVERS    35

23.2.

   ASSIGNMENT    35

23.3.

   AT&T SUPPLIER INFORMATION SECURITY REQUIREMENTS (SISR)    36

23.4.

   COMPLIANCE WITH LAWS    36

23.5.

   CONFLICT OF INTEREST    36

23.6.

   CONSTRUCTION AND INTERPRETATION    37

23.7.

   CUMULATIVE REMEDIES    37

23.8.

   ENTIRE AGREEMENT    37

23.9.

   FORCE MAJEURE    38

23.10.

   GOVERNING LAW    38

23.11.

   GOVERNMENT CONTRACT PROVISIONS    38

23.12.

   INDEPENDENT CONTRACTORS    39

23.13.

   LABOR DISPUTES    40

23.14.

   MISUSE    40

23.15.

   NON-EXCLUSIVE MARKET    40

23.16.

   NOTICES    41

23.17.

   ORDER OF PRECEDENCE    42

23.18.

   SAVINGS    42

23.19.

   SUBCONTRACTORS    42

23.20.

   THIRD PARTY ADMINISTRATIVE SERVICES    43

23.21.

   TRANSACTION COSTS    43

24.

   UTILIZATION OF, MINORITY, WOMEN, AND DISABLED VETERAN OWNED BUSINESS
ENTERPRISES    43

25.

   EXECUTION OF AGREEMENT    45

25.1.

   TRANSMISSION OF ORIGINAL SIGNATURES AND EXECUTING MULTIPLE COUNTERPARTS    45
APPENDICES    46

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third

party representatives, and Supplier except under written agreement by the
contracting parties.

3



--------------------------------------------------------------------------------

Appendix A – Supplier Satellite Service and Pricing

   47

Appendix B – End User Support

   48

Appendix C – Service Level Agreement

   51

Appendix D – Customer Provisioning Processes

   52

Appendix E – Use of AT&T Marks

   53

Appendix F – Incident and Outage Resolution

   54

Appendix G – Prime Supplier MBE/WBE/DVBE Participation Plan

   62

Appendix H – MBE/WBE/DVBE Results Report [May not be required to be redacted]

   65

Appendix I – Security Attachment (SISR)

   67

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third

party representatives, and Supplier except under written agreement by the
contracting parties.

4



--------------------------------------------------------------------------------

1. Preamble

This Mobile Satellite Services and Support Agreement Number 20090522.024.C (the
“Agreement”), effective on the date when signed by the last Party (“Effective
Date”), is between TerreStar Networks Inc., a Delaware corporation (hereinafter
referred to as “Supplier” or “TerreStar”) for itself and on behalf of its
Affiliates, and AT&T Mobility II, LLC, a Delaware limited liability company
(hereinafter referred to as “AT&T”) for itself and on behalf of its Affiliates.

WHEREAS, Supplier and AT&T Mobility LLC, an Affiliate of AT&T, are parties to an
Inter-Operator Tariff Discount Agreement signed on July 30, 2008 and the
AT&T-TerreStar GMS Roaming Agreement executed June 25, 2008, as amended
(collectively the “Roaming Agreement”) setting forth the terms and conditions
upon which the Parties can roam on each other’s network; and

WHEREAS, AT&T and Supplier desire to enter into an agreement under which
(a) AT&T will market, resell and support Supplier Satellite Services on a
private label basis to Customers and End Users as an additional service offering
in conjunction with the Wireless Services; and (b) Supplier will perform
Services for AT&T, and its Customers and End Users as described herein to
support AT&T’s private label offering and provision of the Supplier Satellite
Services under this Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein, and valuable
consideration the Parties agree:

2. Definitions

2.1. Activation Provider

“Activation Provider” shall have the meaning provided to it in Appendix D.

2.2. Affiliate

“Affiliate” means a Person that has legal capacity to contract on its own
behalf, to sue in its own name, and to be sued, if and only if either (a) such
Person owns, directly or indirectly, a majority interest in a Party (its “parent
company”), or (b) a more than fifty percent (50%) interest in such Person is
owned, either directly or indirectly, by a Party or its parent company.

2.3. AT&T End User Data

“AT&T End User Data” means all data, whether in the aggregate or personally
identifiable information, generated or collected by or for either Party solely
in connection with a Customer’s purchase, and/or a Customer’s and its End User’s
use of, the Wireless Services and Supplier Satellite Service.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

5



--------------------------------------------------------------------------------

2.4. Commercial Launch

“Commercial Launch” means the first date that the Supplier Satellite Service and
any applicable Equipment is available for purchase by Customers through AT&T or
an authorized AT&T distribution channel.

2.5. Customer

“Customer” means those Persons that enter into a Customer Agreement for both
Wireless Services and the Supplier Satellite Service.

2.6. Customer Agreement

“Customer Agreement” means the written (including fax or electronic
click-through) contractual arrangement to be entered into between AT&T and
Customer in order for Customer to purchase Wireless Services and the Supplier
Satellite Service, which shall incorporate those contractual terms as agreed
between the Parties and as described in Section 3.1(d), for inclusion into the
Customer Agreement with respect to the Supplier Satellite Service.

2.7. Deliverables

“Deliverables” means any and all deliverables which are specified as such to be
provided by Supplier to AT&T pursuant to a separate Order (if any) that may be
entered into by both Parties. Deliverables will be set forth and described in
such Order and may include, but are not limited to, any reports, data, designs,
plans, specifications, interfaces, models, prototypes, performance requirements,
and custom software, if any, specifically created pursuant to the Order. For
avoidance of doubt, AT&T is under no obligation to request, and Supplier is
under no obligation to agree to supply, any Deliverables.

2.8. Documentation

“Documentation” shall mean any materials relating to, arising out of or
resulting from Services provided by Supplier, its agents or contractors
including, without limitation, user instructions and system manuals, training
material in machine readable or printed form, reports, incident responses and
root-cause analyses, and such materials for: (i) AT&T to determine interface
capabilities with necessary hardware or software and (ii) Supplier to plan for,
install, engineer, operate, repair, train AT&T or its End Users on the Supplier
Satellite Service. Documentation includes, but is not limited to,
specifications, drawings, schematics and/or instructions provided by Supplier.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

6



--------------------------------------------------------------------------------

2.9. End User(s)

“End User(s)” means those individuals authorized by a Customer to have access to
Wireless Services and Supplier Satellite Service pursuant to a valid Customer
Agreement.

2.10. Equipment

“Equipment” means wireless terminal devices designed for access to commercial
mobile wireless networks using the GSM/GPRS, EDGE or UMTS/HSPA or future
commercial mobile wireless network standards (as implemented by AT&T) and
designed for access to Supplier’s Satellite Services, using GMR3G, or future
satellite network standards (as implemented by Supplier). For clarification
purposes, at Commercial Launch, the Equipment shall be the Supplier-developed
dual-mode (GSM/satellite compatible) PDA as certified by AT&T pursuant to terms
of this Agreement for use with Wireless Service.

2.11. Information

“Information”, with respect to a Party, means all confidential, proprietary or
trade secret information, including discoveries, ideas, concepts, know-how,
techniques, processes, procedures, designs, specifications, strategic
information, proposals, requests for proposals, proposed products, drawings,
blueprints, tracings, diagrams, models, samples, flow charts, data, computer
programs, marketing plans, Customer Information, AT&T End User Data, employee
personal information, health or financial information, authentication
credentials, and other technical, financial or business information, whether
disclosed in writing, orally, visually, in tangible or intangible form,
including in electronic mail or by other electronic communication.

2.12. Marks

“Marks” means any trade name, trademark, service mark, logo, trade dress, or
other name or mark that is owned or licensed by a Party to this Agreement or any
of their respective Affiliates, and is protected or prosecutable under the laws
of the United States of America, any state of the United States of America or
any other country. When referencing AT&T, the terms in the preceding sentence
shall mean AT&T’s Marks, and when referencing Supplier, the terms in the
preceding sentence shall mean Supplier’s Marks.

2.13. Order

“Order” means a valid and binding written “work order” or “statement of work”
reduced to a mutually-agreed upon format, and as executed and entered into by
duly authorized representatives of both Parties, for the purpose of purchasing
Deliverables hereunder. For avoidance of doubt, nothing herein obligates AT&T to
submit any Orders, nor is Supplier obligated to accept any Orders.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

7



--------------------------------------------------------------------------------

2.14. Parties; Party

“Parties” means AT&T and Supplier.

“Party” means either AT&T or Supplier.

2.15. Person

“Person” means a corporation, partnership, joint venture, association,
individual or other entity.

2.16. Service(s)

“Services” means any labor or service provided in connection with this
Agreement, including, Supplier’s (i) provision of access to Supplier’s satellite
network; and (ii) technical, and engineering services, maintenance, training,
technical support, repair, programming, and support that is ancillary to
Supplier’s provision of access to the Supplier Satellite Service or Equipment to
AT&T and to the Customers and their respective End Users. For greater certainty,
Services excludes consulting and professional services (including whereby
enhancements, modifications or any development activities would occur), any
Deliverables, and any other labor or service provided in connection with an
Order. No development, enhancements or modification shall be requested,
performed or paid for under this Agreement, and any and all such development,
enhancement and modification activities shall be negotiated and performed under
a separate Order between the Parties.

2.17. Service Subscription

“Service Subscription” means the monthly recurring charge for the Supplier
Satellite Service sold as an add-on feature for the Wireless Service, as
determined by AT&T in its sole discretion. Each Service Subscription (a) shall
apply to a single AT&T Customer SIM card and (b) may not be shared among
multiple End Users.

2.18. Specifications

“Specifications” means (i) Supplier’s applicable specifications and
descriptions, including any warranty statements, and (ii) AT&T’s requirements,
specifications, and descriptions specified in or attached to Appendix B,
Appendix C and Appendix D to this Agreement, as may be amended or supplemented
by mutual agreement of the Parties.

2.19. Supplier Satellite Service

“Supplier Satellite Service” means the two way satellite wireless communications
services offered by Supplier over a GMR3G standard or future satellite standards
(as implemented by Supplier). Supplier Satellite Services utilize one or more
satellites utilizing directed “spot beams” which provide two-way connectivity to
specific geographic areas, and collectively covering the area defined as the
“Territory”.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

8



--------------------------------------------------------------------------------

2.20. Term

“Term” means the “Initial Term” together with any and all “Renewal Terms” as
those terms are defined in Section 6 of this Agreement.

2.21. Territory

“Territory” means the United States, Puerto Rico, and the U.S Virgin Islands.

2.22. Wireless Services

“Wireless Services” means the two way commercial mobile wireless communications
services offered by AT&T over a GSM/GPRS, EDGE, UMTS/HSPA standard, future
commercial mobile wireless standards, or on 802.11 based networks (as
implemented by AT&T), together with ancillary or incidental AT&T services and
support necessary to provide the Wireless Services.

3. Services

3.1. Supplier Satellite Service Distribution

 

  a. Supplier hereby grants to AT&T and its distributors a fully paid-up,
royalty-free, nonexclusive, renewable right and license (with right of
sublicense solely in connection with its performance under this Agreement)
during the Term of the Agreement to: (i) distribute the Supplier Satellite
Service under an AT&T Mark in the Territory pursuant to the terms hereof and a
valid and effective Customer Agreement; (ii) use the Supplier Satellite Service
internally solely to test and demonstrate the Supplier Satellite Service or
provide support for Customers as set forth in this Agreement; (iii) publicly
perform, display and demonstrate the Supplier Satellite Service as is reasonably
necessary for the purpose of marketing or promoting the Supplier Satellite
Service including, without limitation, to display, market, distribute, use, make
copies of marketing collateral; and (iv) to distribute marketing collateral for
Supplier Satellite Service in conjunction with the marketing, promotion or use
of the Supplier Satellite Service pursuant to the terms of this Agreement.

 

  b. Supplier Satellite Service will be sold by AT&T as a private-labeled
service (under the name “AT&T Satellite Augmented Mobility” or such other name
as may be determined by AT&T in its sole discretion) providing AT&T’s qualified
Customers and their End Users with backup access to Supplier’s satellite network
in the Territory wherever the Roaming Agreement is effective. Qualified End
Users will connect to Supplier’s satellite network as “roaming” users, with
roaming charges for the Supplier Satellite Service billed according to the
Roaming Agreement. Access to Supplier Satellite Service offered through AT&T
requires an AT&T activated unit of Equipment. Customers will be required to have
qualified voice and data plans for Wireless Services and a Service Subscription
in order to use the Supplier Satellite Service. The amount of the Service
Subscription, as well as the terms, conditions and availability of the Supplier
Satellite Service, will be determined by AT&T in its sole discretion (subject to
Section 3.1(d) below).

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

9



--------------------------------------------------------------------------------

  c. AT&T sales personnel will work with each Customer and potential Customer in
evaluating the Supplier Satellite Services and Wireless Services. This
evaluation process will involve situational assessment and needs analysis,
budget and business case evaluations, and other activities that are reasonably
and lawfully directed to lead potential Customers to enter into a Customer
Agreement for Supplier Satellite Services.

 

  d. AT&T shall use commercially reasonable efforts to [***].

 

  e. Supplier may promptly terminate End User access to the Supplier Satellite
Service if Supplier becomes aware that End User is engaged in illegal or
fraudulent activity, or as otherwise provided in the Roaming Agreement. Prior to
taking any such action, Supplier will advise AT&T by emailing the Program
Manager with as much advance notice and detail as is practicable under the
circumstances.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

10



--------------------------------------------------------------------------------

3.2. Marketing Plan

AT&T and Supplier will work collaboratively and proactively throughout the Term
to:

 

  a. Develop and update relevant and targeted external Customer-facing marketing
collateral to promote the Supplier Satellite Service, which shall include
without limitation a data sheet, case study, and white paper that will be
available in printed and electronic form.

 

  b. Identify joint tradeshow participation opportunities and/or other
applicable events, additional promotional activities, and other promotional
media, with the goal of maximizing sales of the Supplier Satellite Service.

 

  c. Create and fully implement an annual Supplier Satellite Service marketing
plan with the goal of identifying additional, more effective and better
marketing and distribution methods, and maximizing sales of the Supplier
Satellite Service.

In addition, AT&T’s and Supplier’s respective Program Managers agree to meet at
least quarterly to discuss the marketing plan with a view towards increasing
sales of Supplier Satellite Service.

3.3. Billing; Payment

 

  a. Once a Customer’s Wireless Services and Supplier Satellite Service have
been activated for use with the Customer’s Equipment, AT&T shall commence
invoicing such Customer’s account. The Service Subscription shall appear in a
Customer’s AT&T bill in the monthly service charges section (designated as “AT&T
Satellite Augmented Mobility” or other appropriate AT&T brand name).

 

  b. Usage charges for Supplier Satellite Service will appear in a “roaming
charges” section of the Customer AT&T bill.

 

  c. Each month, Supplier will deliver to AT&T an invoice within [***] days
following the close of the previous month’s settlement period that will identify
all End Users of the Supplier Satellite Services, and shall bill AT&T the
applicable charges in accordance with the pricing schedule in Appendix A.

 

  d. In connection with the Supplier Satellite Service subscription only, AT&T
will notify Supplier in writing within [***] from receipt of the invoice
(“Dispute Period”) of any discrepancy between its records and the invoice and
issue Supplier a written notice identifying the nature of the discrepancy. The
Program Managers of the Parties shall then meet to resolve the discrepancy with
respect to the monthly settlement amount pursuant to Section 9.1 of the
Agreement. AT&T will pay the undisputed monthly settlement amount within [***]
from the date AT&T receives Supplier’s invoice (i.e., within the Dispute
Period).

 

  e. AT&T will be responsible for billing, collections, settlement, adjustments
and dispute resolution with respect to the Supplier Satellite Service as set
forth under terms and conditions of this Agreement, the Customer Agreement and
the Roaming Agreement.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

11



--------------------------------------------------------------------------------

3.4. Churn

The Parties are committed to the principle of reducing churn. Should either
Party note that the monthly rate of churn, as averaged over any three (3) month
sample period, for the Supplier Satellite Service is equal to or greater than
[***] percent ([***]%) of the then current number of End Users, then such Party
shall seek assistance from the other Party to determine the cause and mutually
agree upon a commercially reasonable course of action to reduce the rate of
churn.

3.5. Customer Provisioning

Customers must purchase Equipment or accessories, the Wireless Service and the
Supplier Satellite Service through an Activation Provider under the process
defined in Appendix D.

3.6. Reciprocal Network Access

Throughout the Term of this Agreement, each Party shall enable all Customers who
have purchased Wireless Services and/or Supplier Satellite Service and their
respective End Users to access their respective communications networks pursuant
to and in accordance with the Roaming Agreement.

3.7. Reports and Audits

 

  a. Supplier will participate, at AT&T’s request and expense, in an audit of
AT&T End User Data to ensure consistency across both Parties’ records; provided
that AT&T may request such an audit no more frequently than once every twelve
(12) month period (without any make-up). Each Party will perform the appropriate
data modifications at its own respective cost and expense in order to correct
any material and significant database errors or discrepancies, based on the
results from the audit activities.

 

  b. Supplier will provide AT&T a quarterly report summarizing the trends and
most common technical support issues received by Supplier for the preceding
quarter pertaining to the Supplier Satellite Service.

 

  c. AT&T will provide Supplier a quarterly report summarizing the trends and
most common technical support issues received by AT&T for the preceding quarter
pertaining to the Supplier Satellite Service and Wireless Services.

 

  d. Each Party shall use commercially reasonable efforts to produce such
additional reports pertaining to the Supplier Satellite Service or Wireless
Services, respectively, as may be reasonably requested by the other Party.

 

  e. AT&T will settle for Equipment and accessories with the Activation Provider
as set forth in the contractual agreement between AT&T and the Activation
Provider.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

12



--------------------------------------------------------------------------------

3.8. Support of AT&T Sales Activities

 

  a. Throughout the Term of the Agreement, Supplier will provide AT&T a total of
[***] ([***]) units of Equipment (or more as may be mutually-agreed between the
Parties) and all associated technical support for use by AT&T personnel to
train, demonstrate, and test the Supplier Satellite Service.

 

  b. In connection with this Section 3.8, Supplier will at no charge:

 

  i. provide standard maintenance and manufacturer scheduled updates (e.g., bug
fixes, error corrections, workarounds, modifications and updates);

 

  ii. provide standard technical support for the Equipment; and

 

  iii. offer reasonable and necessary assistance in support of AT&T sales
activities including without limitation to help support Customer demonstrations.

 

  c. End User Training. The Parties will collaborate in good faith to develop
training courses and materials for AT&T sales personnel to help facilitate the
distribution and support of the Supplier Satellite Service. Accordingly, the
Parties agree as follows:

 

  i. AT&T, with reasonable assistance from Supplier and at AT&T’s cost and
expense, will develop a web based sales force training module to educate the
AT&T sales force on the value proposition, target customer market segments,
Equipment operation, FAQs and sales process for the Supplier Satellite Service.

 

  ii. AT&T agrees that this training module and all supporting materials will be
made available to End Users at least four (4) weeks before Commercial Launch for
Supplier Satellite Service.

 

  d. Sales Support. Supplier will provide sales support, as Supplier believes
may be reasonably available at the time of a sales support request, to support
AT&T sales calls for Supplier Satellite Services. Supplier will coordinate with
AT&T to increase sales support to AT&T as business volumes increase for the
Supplier Satellite Service.

 

  e. AT&T Sales Training. Training sessions to AT&T employees may be provided as
mutually-agreed by the Parties.

 

  f. End User Support. End User Support will be provided by AT&T and Supplier as
set forth in Appendix B.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

13



--------------------------------------------------------------------------------

3.9. Settlement

 

  a. Settlement between Supplier and AT&T is required for two (2) types of
charges: Satellite Service subscription, and usage-based (roaming) charges.

 

  i. The Supplier Satellite Service subscription for each End User will be
settled with Supplier starting in the month of Supplier Satellite Service
activation for the End User. Mid-month activations and de-activations shall be
settled on a pro-rata basis based on the number of days of the month that the
End User has been activated. AT&T will create reports in a mutually-agreed upon
format providing detailed information on all new activations, all deactivations,
and all Customers and End Users of Supplier Satellite Service for each month
throughout the Term of the Agreement. This reporting will be sent to Supplier on
the first day following the close of the previous month’s settlement cycle, and
will be used to assist Supplier in validating internal reporting. An invoice for
monthly recurring charges will be transmitted to AT&T for payment as set forth
in Section 3.3 above.

 

  ii. Roaming charges will be settled in accordance with the settlement
processes set forth in the Roaming Agreement.

 

  b. AT&T shall be responsible for all charges described and invoiced under this
Agreement whether or not collected or collectible from the Customer. All charges
are net of Taxes which shall be the sole responsibility of AT&T.

3.10. Incident and Outage Resolution

The Parties will follow the Incidence and Outage Resolution set for in Appendix
F.

3.11. Relationship Management

 

  a. Program Manager. Each Party will assign an individual (“Program Manager”)
who will serve as the main point of contact for the other Party for matters
relating to this Agreement. The Program Managers will be responsible for
coordinating their respective Parties’ activities related to this Agreement. The
Program Managers will also act as the first level of escalation for any issues
that arise under the Agreement.

 

  b. Pipeline Management. On at least a monthly basis, the Program Managers will
confer, review current opportunities and forecast expected sales of the Supplier
Satellite Service for the next monthly and quarterly time frames. All
forecasting information is nonbinding and is deemed Information.

 

  c. Roadmaps. Subject to any confidentiality obligations to third parties, the
Parties will meet on a quarterly basis to share future Equipment, Wireless
Services and Supplier Satellite Service roadmaps and to plan any additional
marketing activities. The information shared in these meetings is Information.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

14



--------------------------------------------------------------------------------

4. End User Data

AT&T will solely and exclusively own all AT&T End User Data, , which shall be
deemed as AT&T’s Information, which includes but is not limited to, personal
information, user identification names, passwords, personal identification
numbers, personal preferences, credit data, usage information, identifying
information and transaction history obtained by and the provision of the
Wireless Services and Supplier Satellite Services. AT&T grants Supplier a
limited, right on a non-fee basis to copy, modify and use the AT&T End User Data
for the purposes of provisioning, providing and monitoring the Supplier
Satellite Service; for usage and settlement purposes as described in the Roaming
Agreement; to direct satellite spectrum and power to areas showing the greatest
utilization or other capacity optimization; and for troubleshooting and customer
care inquiries regarding Equipment or services. Except as expressly provided
herein, Supplier may not use AT&T End User Data in any way except to perform its
obligations under this Agreement as described above in this Section and
elsewhere in this Agreement, or to comply with applicable law, without first
obtaining the prior written consent of AT&T. If Supplier obtains such consent
from AT&T for disclosures to third parties, AT&T hereby grants to Supplier a
limited, non-exclusive, royalty-free non-transferable license to use End User
Data solely in its aggregate form, never recognizable as personally-identifiable
AT&T End User Data nor will it identify or refer to, in any recognizable way or
manner, a specific Customer or End User. AT&T hereby grants to Supplier a
limited, perpetual, non-exclusive, royalty-free non-transferable license to use
End User Data solely in its aggregate form, never recognizable as
personally-identifiable AT&T End User Data nor will it identify or refer to, in
any recognizable way or manner, a specific Customer or End User, for Supplier’s
financial, operational, technical or other legitimate business purposes.

5. Background Checks

 

1. Supplier, with respect to the following requirements in this Section
(collectively, “Background Checks”) and subject to any laws, rules or
regulations which may limit any Supplier action otherwise required by this
Section, (i) shall make all reasonable efforts, including checking the
background, verifying the personal information and conducting a Drug Screen to
determine and verify all information necessary to represent and warrant to AT&T
that no Supplier employee, contractor or subcontractor and no employee or agent
of any Supplier contractor or subcontractor (“Supplier Person”) who Supplier
proposes to have perform any Service that permits physical, virtual or other
access to AT&T’s or its Customer’s premises, systems, networks, or Information
(“Access”) at any time during the term of the Agreement, (a) has presented a
positive Drug Screen, (b) has been arraigned or convicted of (i) any felony,
(ii) any misdemeanor involving violence, sexually related criminal conduct,
theft or computer crimes, fraud or financial crimes, or crimes involving
unlawful possession or use of a dangerous weapon, or (c) is identified on any
government registry as a sex offender; and (ii) Supplier shall not permit any
such Person presenting a positive Drug Screen, so arraigned or convicted, or so
identified to perform any Service that permits such Access during the term of
the Agreement.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

15



--------------------------------------------------------------------------------

2. Supplier represents and warrants to AT&T that no Supplier Person has
(i) falsified any of his or her Identification Credentials, or (ii) failed to
disclose any material information in the hiring process relevant to the
performance of any Service. Supplier shall not permit any Supplier Person who
has falsified such Identification Credentials or failed to disclose such
information to perform any Service that permits Access.

 

3. The following definitions apply:

 

  •  

“Identification Credentials” includes, with respect to each Supplier Person, his
or her Social Security number, driver’s license, educational credentials,
employment history, home address, and citizenship indicia.

 

  •  

“Drug Screen” means the testing for the use of illicit drugs (including opiates,
cocaine, cannabinoids, amphetamines, and phencyclidine (PCP)) of any Supplier
Person who (i) has unsupervised (or badged) physical Access to AT&T’s or its
customer’s premises, or (ii) has regular or recurring supervised physical Access
to AT&T’s or its customer’s premises for more than thirty (30) days in the
aggregate annually.

 

4. The failure of Supplier to comply with the requirements of this Section,
and/or if any Person who fails such Background Check or who has falsified
Identification Credentials does perform any Service that permits such Access,
shall each be considered a material breach of this Agreement. Notwithstanding
any of the foregoing, exceptions for individual Supplier Persons may be granted
by AT&T on a case-by-case basis.

6. Term and Termination

 

  a. Term

The term of this Agreement will commence on the Effective Date and, unless
earlier terminated as provided below, will extend twenty-four (24) months after
the Effective Date (the “Initial Term”). The Agreement will automatically renew
for successive twelve (12) month periods (each a “Renewal Term”) unless a Party
provides the other Party with written notice of its intent not to renew the
Agreement, such notice to be provided at least sixty (60) days prior to the
conclusion of the Initial Term or any Renewal Term.

 

  b. Termination

[***] Termination for Cause

This Agreement may be terminated by either Party upon written notice to the
other Party, in the event of the occurrence of any of the following:

 

  a. a material breach of this Agreement by the other Party that has not been
cured within thirty (30) days of written notice therefore;

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

16



--------------------------------------------------------------------------------

  b. the other Party having been declared insolvent, becoming the subject of a
petition in bankruptcy, having a receiver appointed for its business or entering
into any arrangement with, or assignment for the benefit of, its creditors.

 

  c. In addition, this Agreement may be terminated in accordance with the
termination rights set forth in Appendix C.

 

  c. Obligations Upon Termination

Upon expiration or termination of this Agreement, the Parties will continue to
provide their respective Supplier Satellite Services and Wireless Services to
Customers for the remainder of the Customers’ then current subscription period
for the Supplier Satellite Service (in the case of auto-renewing monthly
contracts, this will not be longer than sixty (60) days) pursuant to the terms
of this Agreement. In addition, if AT&T continues to have a contractual
obligation to any Customer or third party to sell the Supplier Satellite
Services after the termination or expiration of the Agreement for any reason,
then Supplier agrees to make available the Supplier Satellite Services to AT&T
for sale to Customers until AT&T is able to terminate or expire the contractual
obligation so that AT&T is no longer required to sell the Supplier Satellite
Services. AT&T will continue to remain fully responsible to Supplier for all
fees incurred under this Agreement and in accordance with Appendix A for as long
as the related Supplier Satellite Services are still being provided; provided
that Supplier shall not be obligated to continue providing Supplier Satellite
Services pursuant to this Section 6(c) in the event such termination is the
result of (a) a payment default by AT&T, (b) a termination for cause by Supplier
pursuant to Section 6.b.ii.a, or (c) a termination by AT&T pursuant to
Section 6.b.ii.c. (To be clear, upon termination or expiration of this
Agreement, AT&T will immediately cease its marketing, promotion, offering and
selling of the Supplier Satellite Service.) Further, upon the later of
(i) termination or expiration of this Agreement or (ii) the completion of the
post-expiration or termination obligations pursuant to this Section 6(c), and
except for a Party’s need to retain, maintain and use Customer Information or as
required by law or in connection with Supplier’s right to use Customer
Information pursuant to Section 4, each Party will, upon written request of the
other Party, promptly deliver or destroy all materials, including but not
limited to written documents, audio and video tapes, computer diskettes, and
other magnetic, optical or other storage media containing Information, and will
erase all Information from its computer hard drives or other storage media that
cannot reasonably be transferred.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

17



--------------------------------------------------------------------------------

7. Testing

7.1. Testing

Supplier will follow AT&T’s current testing and certification procedures for
non-stock devices as enumerated on the website www.att.com/devcentral and in
other documentation as AT&T may supply as part of the certification process.
Supplier will notify AT&T in writing and re-submit for device certification as
governed by the AT&T non-stock program prior to releasing a new version of the
Equipment and submit the latest available versions of the Equipment for testing
and certification by AT&T no later than ninety (90) days prior to the intended
Commercial Launch of such version.

7.2. Certified Equipment

Supplier Satellite Service will be available only on Equipment containing the
Supplier chipset, certified by Supplier for use on the Supplier satellite
network, and certified by AT&T for use on the AT&T commercial mobile wireless
network.

7.3. Equipment Upgrades

Supplier will use commercially reasonable efforts to adequately develop,
maintain and upgrade the Equipment during the Term of this Agreement.

8. Confidentiality

8.1. Information

 

1. In connection with this Agreement, either Party may find it beneficial to
disclose to the other Party (which may include permitting or enabling the other
Party’s access to) certain of its Information. Information of a disclosing Party
shall be deemed to be confidential or proprietary if it is clearly marked or
otherwise identified by such Party as being confidential or proprietary,
provided that if it is orally or visually disclosed (including Information
conveyed to an answering machine, voice mail box or similar medium), the
disclosing Party shall designate it as confidential or proprietary at the time
of such disclosure, and provided, further, that a Party shall not have any such
obligation to so mark or identify, or to so designate, Information in any case
in which such Party discloses Information to the other Party’s employees,
contractors, or representatives (x) who are located on the disclosing Party’s
premises or (y) who access the disclosing Party’s systems; any such Information
so disclosed shall be deemed to be confidential and proprietary. For greater
certainty, Information provided by either Party to the other Party prior to the
execution and delivery of this Agreement in connection with the subject matter
hereof, including any such Information provided under a separate non-disclosure
agreement (howsoever denominated) is also subject to the terms of this
Agreement, including this Section.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

18



--------------------------------------------------------------------------------

2. With respect to the Information of the disclosing Party, the receiving Party
shall:

 

  a. hold all such Information in confidence with the same degree of care with
which it protects its own confidential or proprietary Information, but with no
less than reasonably prudent care;

 

  b. restrict disclosure of such Information solely to its employees,
contractors, and agents with a need to know such Information, advise such
persons of their confidentiality obligations hereunder with respect thereto, and
ensure that such persons are bound by obligations of confidentiality reasonably
comparable to those imposed in this Agreement;

 

  c. use such Information only as needed to perform its obligations (and, if
AT&T is the receiving Party, to receive the benefits of the Equipment and
Services provided) under this Agreement;

 

  d. except as necessary under clause (c), not copy, distribute, or otherwise
use any such Information or allow anyone else to copy, distribute, or otherwise
use such Information; and ensure that any and all copies bear the same notices
or legends, if any, as the originals; and

 

  e. upon the disclosing Party’s request, promptly return, or destroy all or any
requested portion of the Information, including tangible and electronic copies,
notes, summaries, extracts, mail or other communications, and provide written
certification within 15 business days to the disclosing Party that such
Information has been returned or destroyed, provided that with respect to
archival or back-up copies of Information that reside on the receiving Party’s
systems, the receiving Party shall be deemed to have complied with its
obligations under this clause (e) if it makes reasonable efforts to expunge from
such systems, or to permanently render irretrievable, such copies.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

19



--------------------------------------------------------------------------------

3. Neither Party shall have any obligation to the other Party with respect to
Information which:

 

  a. at the time of disclosure was already known to the receiving Party free of
any obligation to keep it confidential (as evidenced by the receiving Party’s
written records prepared prior to such disclosure);

 

  b. is or becomes publicly known through no wrongful act of the receiving Party
(such obligations ceasing at the time such Information becomes publicly known);

 

  c. is lawfully received from a third party, free of any obligation to keep it
confidential;

 

  d. is independently developed by the receiving Party or a third party, as
evidenced by the receiving Party’s written records, and wherein such development
occurred without any direct or indirect use of or access to the Information
received from the disclosing Party; or

 

  e. the disclosing Party consents in writing to be free of restriction.

 

4. If a receiving Party is required to provide Information of a disclosing Party
to any court or government agency pursuant to a written court order, subpoena,
regulatory demand, or process of law, the receiving Party must, unless
prohibited by applicable law, first provide the disclosing Party with prompt
written notice of such requirement and reasonable cooperation to the disclosing
Party should it seek reasonable protective arrangements for the production of
such Information. The receiving Party will (i) take reasonable steps to limit
any such provision of Information to the specific Information required by such
court or agency, and (ii) continue to otherwise protect all Information
disclosed in response to such order, subpoena, regulation, or process of law.

 

5. A receiving Party’s obligations with respect to any particular Information of
a disclosing Party shall remain in effect, including after the expiration or
termination of this Agreement, until such time as it qualifies under one of the
exceptions set forth in clause (3) above.

8.2. Customer Information

 

1. For the purposes of this Section, “Customer Information” means AT&T End User
Data including but not limited to AT&T End User Data in the form of aggregate
data with individual identifying information deleted; and customer proprietary
network information (“CPNI”) (as that term is defined in Section 222 of the
Communications Act of 1934, 47 U.S.C.222, as amended (“Section 222”), which
includes information available to AT&T by virtue of AT&T’s relationship with
Customers and End Users as a provider of telecommunications service, and
Supplier in connection with this Agreement, and may include: the quantity,
technical configuration, location, type, destination, amount of use of
telecommunications service subscribed to, and information contained on the
telephone bills of Customers pertaining to telephone exchange service or
telephone toll service received by a Customer. Except as provided herein, as
between Supplier and AT&T, title to all Customer Information shall be in AT&T.
Except as otherwise provided herein, no license or rights to any Customer
Information are granted to Supplier hereunder.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

20



--------------------------------------------------------------------------------

2. Each Party acknowledges that Customer Information received may be subject to
certain privacy laws and regulations and requirements, including requirements of
AT&T. Each Party shall consider Customer Information to be private, sensitive
and confidential. Accordingly, with respect to Customer Information, Each Party
shall comply with all applicable privacy laws and regulations and requirements,
including, but not limited to, the CPNI restrictions contained in Section 222.
Further, without limiting Supplier’s rights under Section 4, Supplier shall:

 

  a. not use any CPNI to market or otherwise sell products to Customers, except
to the extent necessary for the performance under this Agreement or as otherwise
agreed in writing ; provided, that, in the event Supplier uses CPNI to market or
otherwise sell products to Customers as contemplated hereunder or as otherwise
agreed, Supplier shall be an agent of AT&T with respect to the receipt and use
of such CPNI;

 

  b. make no disclosure of Customer Information to any third party, except as
otherwise permitted under this Agreement or except such disclosure required
under force of law; provided, that, Supplier shall provide AT&T with notice upon
receipt of any legal request or demand by a judicial, regulatory or other
authority or third party to disclose or produce Customer Information; Supplier
shall furnish only that portion of the Customer Information that is legally
required to furnish and shall provide reasonable cooperation to AT&T should AT&T
exercise efforts to obtain a protective order or other confidential treatment
with respect to such Customer Information;

 

  c. make no sale, license or lease of Customer Information to any other party;

 

  d. prohibit and restrict access or use of Customer Information by any of
Supplier’s other customers, Supplier’s Affiliates, or third parties except as
otherwise permitted under this Agreement or as may be consented and agreed
otherwise by AT&T; and

 

  e. immediately notify AT&T upon Supplier’s awareness of (i) any breach of the
above-referenced provisions, (ii) any disclosure (inadvertent or otherwise) of
Customer Information to any third party not expressly permitted herein to
receive or have access to such Customer Information, or (iii) a breach of, or
other security incident involving, Supplier’s systems or network that could
cause or permit access to Customer Information inconsistent with the
above-referenced provisions, and such notice shall include the details of the
breach, disclosure or security incident. In the event of any such unauthorized
disclosure, Supplier shall fully cooperate with AT&T in determining, as may be
necessary or appropriate, actions that need to be taken including, but not
limited to, the full scope of the breach, disclosure or security incident,
corrective steps to be taken by Supplier, the nature and content of any customer
notifications, law enforcement involvement, or news/press/media contact etc.,
and Supplier shall not communicate directly with any affected Customer without
AT&T’s consent, which such consent shall not be unreasonably withheld.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

21



--------------------------------------------------------------------------------

9. Informal Dispute Resolution

9.1 Escalation Process

Each party will assign a Program Manager to serve as the main point of contact
and first level of escalation for matters relating to this Agreement.

In the event of a dispute between the Parties arising out of or relating to this
Agreement or the performance of any obligations under this Agreement that cannot
be resolved by the Parties’ respective Program Manager, then, except for a
breach (or alleged breach) of the obligations set forth in the sections entitled
“Confidentiality”, “Ownership of Work Product”, “Publicity”, and “Infringement”,
and without limiting either Party’s right to seek appropriate injunctive relief,
the Parties agree to attempt, in good faith, to resolve such dispute through the
escalation procedure set forth below:

 

  a. A Director or above from AT&T and General Manager/Vice President (or
equivalent title) or above from Supplier will meet and review the disputed
matter. If such persons are unable to resolve the dispute within five
(5) business days, or such longer period of time as agreed by such persons, then
either Party may submit the dispute to non-binding commercial mediation for
resolution. The person or firm conducting the non-binding mediation must be a
neutral person or firm having no past or current employment, contractual or
attorney/client relationship with any Party, The Parties will equally split the
fees of the mediation and the mediator. Judgment upon the award rendered by the
mediator may be entered in any court having jurisdiction; and

 

  b. If the non-binding commercial mediation is unsuccessful in resolving the
dispute within ten business days following the date of submittal to non-binding
commercial mediation, then either Party may invoke the following formal Dispute
Resolution procedures by submitting to the other Party a written demand for
arbitration. All claims will be subject to arbitration as set forth below.

9.2 Arbitration

With the exception of intellectual property disputes which shall not be subject
to arbitration, disputes subject to arbitration under the provisions of this
Agreement will be submitted to a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association or pursuant to such
other provider of arbitration services or rules as the Parties may agree. Each
arbitration will be held in a mutually agreeable venue or if the Parties are
unable to agree on the venue, then in New York, NY. The Parties will request
that the arbitration hearing commence within thirty (30) days of the demand for
arbitration. The arbitrator will control the scheduling so as to process the
matter expeditiously. The Parties may submit written briefs upon a schedule
determined by the arbitrator. The Parties will request that the arbitrator rule
on the dispute by issuing a written opinion within thirty (30) days after the
close of hearings. The Federal Arbitration Act, 9 U.S.C. §§ 1-16, not state law,

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

22



--------------------------------------------------------------------------------

will govern the arbitrability of all disputes. The arbitrator will have no
authority to award punitive damages, exemplary damages, consequential damages,
multiple damages, or any other damages not measured by the prevailing Party’s
actual damages, and may not, in any event, make any ruling, finding or award
that does not conform to the terms and conditions of the Agreement. The times
specified in this Section may be extended or shortened upon mutual agreement of
the Parties or by the arbitrator upon a showing of good cause. Unless otherwise
awarded by the arbitrator, (i) each Party will bear its own costs of these
procedures, including attorneys’ fees; and (ii) the Parties will equally split
the fees of the arbitration and the arbitrator. Judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction.

9.3 Dispute Procedures

 

  a. Except as provided herein, this Section will solely and exclusively govern
all disputes, claims, or causes of action between the Parties regarding all
alleged disputes, claims, or causes of action arising out of or relating to this
Agreement. Notwithstanding anything herein to the contrary, either Party may at
any time bring court proceedings or seek an injunction or other equitable relief
to enforce any right or obligation under this Agreement.

 

  b. Neither Party may pursue any alleged dispute, claim, or cause of action
against the other Party, except to the extent that injunctive relief or a
temporary restraining order may be necessary, without first providing written
notice of such alleged dispute, claim, or cause of action to the other Party.

 

  c. From the date of any required written notice until expiration of the
negotiation period as prescribed in Section 9.1, any statute of limitations
applicable to the alleged dispute, claim, or cause of action described in such
notice will be tolled. No admission, statement, or document by either Party made
as part of an attempt in good faith to negotiate may be used in any fashion in
any action. Any such admission, statement, or document made by either Party will
be deemed confidential and made pursuant to any applicable settlement
privilege. The making of any such admission, statement, or document will not,
however, preclude the admission of any evidence that would otherwise be
admissible in an arbitration or action.

 

  d. If any arbitration is commenced involving the Parties and any alleged
dispute, claim, or cause of action arises between the Parties in such
arbitration, such alleged dispute, claim, or cause of action will be severed for
resolution pursuant to the provisions of this Agreement. If any third party not
subject to the provisions of this Agreement is a necessary party to any alleged
dispute, claim, or cause of action between the Parties, all issues that can be
resolved without such third party will remain subject to this Agreement and be
severed and resolved before any other issues.

 

  e. Neither Party will disclose to any third party any admission, statement, or
document of the other produced or used in negotiation or disclose to any third
party the proceedings or outcome of any negotiation. This Section will not
preclude disclosure to the Parties’ respective Affiliates, attorneys or other
professional advisors and will not preclude any disclosure required by law.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

23



--------------------------------------------------------------------------------

10. Fees and Taxes

10.1. Fees

The current fees established for the Supplier Satellite Services are set forth
in Appendix A, as may be modified from time-to-time upon written notice from
Supplier.

10.2. Taxes

Except as otherwise provided in this Section, Supplier shall separately state on
each applicable invoice, and AT&T shall pay, any sales, use, excise or similar
tax legally imposed on or with respect to the Supplier Satellite Service.
Supplier shall not invoice AT&T for any such tax if, and to the extent that,
AT&T(i) submits a properly executed certificate of exemption or direct pay
permit; or (ii) otherwise notifies Supplier in writing of its position that such
tax does not apply to the Supplier Satellite Service. AT&T shall protect and
indemnify Supplier from and against any such tax not invoiced by Supplier,
provided that, in the event Supplier becomes aware of an intent to assess or
collect such tax, it promptly notifies AT&T and permits AT&T to contest such
assessment or collection or, if necessary, contests such assessment or
collection on behalf of AT&T but at AT&T’s expense; and provided further that
Supplier provides reasonable assistance to AT&T in any such contest. Supplier
shall permit AT&T to contest any such tax paid by it, either by assigning to
AT&T its right to claim a refund of such tax or, if necessary, filing and
pursuing a claim for refund on behalf of AT&T but at AT&T’s expense. Supplier
shall provide reasonable assistance to AT&T in any such contest. AT&T shall not
be liable for (a) ad valorem personal property taxes on Supplier’s property;
(b) state and local privilege and excise taxes based on Supplier’s gross
revenue; (c) taxes based on or measured by Supplier’s net income, capital stock
or net worth; and (d) any taxes or amounts in lieu thereof paid or payable by
Supplier in respect of the foregoing excluded items; and Supplier shall protect
and indemnify AT&T from and against any such taxes. Except for any Supplier
liability related to any taxes not invoiced by Supplier or paid by AT&T in
connection with subsections (i) or (ii) above, Supplier further agrees to pay,
and to hold AT&T harmless from and against, any penalty, interest, additional
tax, or other charge that may be levied or assessed as a result of the delay or
failure of Supplier, for any reason, to pay any tax or file any return or
information required by law, rule or regulation to be paid or filed by Supplier.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

24



--------------------------------------------------------------------------------

11. Indemnity

a. Supplier shall indemnify, hold harmless, and defend AT&T, its Affiliates, and
their agents and employees, in accordance with this Section, against any Loss to
the extent arising from or in connection with, or resulting from, Supplier’s
breach of any materials terms under this Agreement, or any negligence or willful
misconduct respect to this Agreement. [***].

b. “Loss” includes any liability, loss, claim, demand, suit, cause of action,
settlement payment, cost and expense, interest, award, judgment, damages
(including punitive damages), diminution in value, liens, fines, fees,
penalties, and Litigation Expense arising from or in connection with any third
party claims against the Indemnified Party (as defined below). “Litigation
Expense” means any court filing fee, court cost, arbitration fee, and each other
fee and cost of investigating or defending an indemnified claim or asserting any
claim for indemnification or defense under this Agreement, including Attorney’s
Fees, other professionals’ fees, and disbursements. “Attorney’s Fees” include a
charge for the service of in-house counsel at the market rate for independent
counsel of similar experience.

c. The Party seeking indemnification hereunder (the “Indemnified Party”) shall
notify the [***] Indemnifying Party [***] in writing, and with reasonable
promptness, of any claim, demand, suit, cause of action or legal proceeding that
may give rise to a claim for which indemnification is required. If the
Indemnified Party fails to give notice, the Indemnifying Party is still
obligated to indemnify, hold harmless and defend the Indemnified Party, except
that the Indemnifying Party is not liable for any Litigation Expense that
Indemnified Party incurs before the time when notice is given.

d. At the request of the Indemnified Party, Indemnifying Party shall conduct the
Indemnified Party’s defense, at the Indemnifying Party’s expense, against any
claim, demand, suit or cause of action within the scope of paragraph (a) above,
whether or not litigation is actually commenced or the allegations are
meritorious. At its own option, the Indemnified Party may employ separate
counsel, including in-house counsel, to conduct the Indemnified Party’s defense
against such a claim. AT&T and Supplier shall cooperate in the defense of any
such claim. The Indemnifying Party may control the defense and settlement of
such a claim, but if the settlement of a claim may have an adverse effect on the
Indemnified Party, then the Indemnifying Party shall not settle such claim
without the consent of the Indemnified Party, and the Indemnified Party shall
not unreasonably withhold or delay its consent.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

25



--------------------------------------------------------------------------------

e The Indemnifying Party shall bring no claim or action for indemnification,
contribution, or subrogation against the Indemnified Party, its Affiliates, or
their agents or employees, nor shall the Indemnifying Party implead any of them
in any action brought by another, based on injury to the person or death arising
out or relating to the Indemnifying Party’s performance under this Agreement.
If, through any such action, the Indemnifying Party ever acquires a lien on a
judgment against the Indemnified Party, its Affiliates, or their agents or
employees, then the Indemnifying party shall assign such lien to the Indemnified
Party. The Indemnifying Party waives any immunity from indemnification that the
Indemnifying Party may hold, by virtue of the Indemnifying Party’s compliance
with its workers’ compensation obligations in any jurisdiction, even if such
immunity arises under the constitution or statutes of such jurisdiction (such
as, for example, Section 35, Article II, of the Ohio Constitution and Sections
4123.74 and 4123.741 of the Ohio Revised Code).

12. Infringement

 

a. Supplier shall indemnify, hold harmless, and defend AT&T and its Affiliates,
their agents, and the Customers against any Loss to the extent resulting from,
arising out of or relating to any claim that any Equipment or Services infringes
on any patent, copyright, trade mark, service mark, trade secret, or other
intellectual property right of a third party; provided, however, Supplier’s
obligation to indemnify, hold harmless, and defend, shall not apply to the
extent that any such claim is based on or attributable to the fact that AT&T has
(i) modified any Equipment or Services, and but for such modifications the claim
would not have arisen (ii) used, modified, reproduced or exploited any Equipment
or Services in violation of any applicable terms or conditions, and but for such
actions the claim would not have arisen or (iii) itself provided the detailed,
written specifications for any Equipment or Services that has resulted in the
claim of infringement, and strict compliance with such written specification has
resulted in the claim of infringement.

 

b. “Loss” is defined in the Section entitled “Indemnity” and, for purposes of
this Section, also includes statutory damages and enhanced damages for willful
infringement.

 

c. If, as a result of a third party claim, (i) an injunction is sought or is
likely to be issued against AT&T’s use of Equipment or Services, or (ii) if, in
Supplier’s judgment, Equipment or Services are likely to become the subject of a
claim of infringement, then, in addition to its other obligations set forth in
this Section, Supplier, in any case at its sole expense and at no loss or damage
to AT&T or the Customers, shall obtain for AT&T the right to continue using the
allegedly infringing Equipment or Services; provided that if it is infeasible
for Supplier to obtain such right, Supplier may elect at its sole discretion to
(i) provide modified or replacement non-infringing Equipment or Services that
are suitable and functionally equivalent while retaining the quality of the
original Equipment or Services; or (ii) terminate the Agreement.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

26



--------------------------------------------------------------------------------

d. AT&T has no obligation to pay Supplier any charges under this Agreement for
the purchase, use, or maintenance of Equipment or Services after such time as
AT&T ceases to use them, by reason of actual or claimed infringement.

 

e. Supplier shall defend AT&T against third-party infringement claims, demands,
suits, or causes of action in accordance with the provisions of the Section
entitled “Indemnity”.

13. Insurance

 

  a. With respect to Supplier’s performance under this Agreement, and in
addition to Supplier’s obligation to indemnify, Supplier shall at its sole cost
and expense:

 

  i. maintain the insurance coverages and limits required by this Section and
any additional insurance and/or bonds required by law:

 

  1. at all times during the term of this Agreement and until completion of all
Services associated with this Agreement, whichever is later; and

 

  2. with respect to any coverage maintained in a “claims-made” policy, for two
(2) years following the term of this Agreement or completion of all Services
associated with this Agreement, whichever is later. If a “claims-made” policy is
maintained, the retroactive date must precede the commencement of Services under
this Agreement;

 

  ii. procure the required insurance from an insurance company eligible to do
business in the state or states where Services will be performed and having and
maintaining a Financial Strength Rating of “A-” or better and a Financial Size
Category of “VII” or better, as rated in the A.M. Best Key Rating Guide for
Property and Casualty Insurance Companies, except that, in the case of Workers’
Compensation insurance, Supplier may procure insurance from the state fund of
the state where Services is to be performed; and

 

  iii. deliver to AT&T certificates of insurance stating the types of insurance
and policy limits. Supplier shall provide or will endeavor to have the issuing
insurance company provide at least thirty (30) days advance written notice of
cancellation, non-renewal, or reduction in coverage, terms, or limits to AT&T.
Supplier shall deliver such certificates:

 

  1. prior to execution of this Agreement and prior to commencement of any
Services;

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

27



--------------------------------------------------------------------------------

  2. prior to expiration of any insurance policy required in this Section; and

 

  3. for any coverage maintained on a “claims-made” policy, for two (2) years
following the term of this Agreement or completion of all Services associated
with this Agreement, whichever is later.

 

  b. The Parties agree that:

 

  i. the failure of AT&T to demand such certificate of insurance or failure of
AT&T to identify a deficiency will not be construed as a waiver of Supplier’s
obligation to maintain the insurance required under this Agreement;

 

  ii. the insurance required under this Agreement does not represent that
coverage and limits will necessarily be adequate to protect Supplier, nor be
deemed as a limitation on Supplier’s liability to AT&T in this Agreement;

 

  iii. Supplier may meet the required insurance coverages and limits with any
combination of primary and Umbrella/Excess liability insurance; and

 

  iv. Supplier is responsible for any deductible or self-insured retention.

 

  c. The insurance coverage required by this Section includes:

 

  i. Workers’ Compensation insurance with benefits afforded under the laws of
any state in which the Services are to be performed and Employers Liability
insurance with limits of at least:

$500,000 for Bodily Injury – each accident

$500,000 for Bodily Injury by disease – policy limits

$500,000 for Bodily Injury by disease – each employee

To the fullest extent allowable by Law, the policy must include a waiver of
subrogation in favor of AT&T, its Affiliates, and their directors, officers and
employees.

In states where Workers’ Compensation insurance is a monopolistic state-run
system, Supplier shall add Stop Gap Employers Liability with limits not less
than $500,000 each accident or disease.

 

  ii. Commercial General Liability insurance written on Insurance Services
Office (ISO) Form CG 00 01 12 04 or a substitute form providing equivalent
coverage, covering liability arising from premises, operations, personal injury,
products/completed operations, and liability assumed under an insured contract
(including the tort liability of another assumed in a business contract) with
limits of at least:

$2,000,000 General Aggregate limit

$1,000,000 each occurrence limit for all bodily injury or property damage
incurred in any one (1) occurrence

$1,000,000 each occurrence limit for Personal Injury and Advertising Injury

$2,000,000 Products/Completed Operations Aggregate limit

$1,000,000 each occurrence limit for Products/Completed Operations

$1,000,000 Damage to Premises Rented to You (Fire Legal Liability)

The Commercial General Liability insurance policy must:

 

  1. include AT&T, its Affiliates, and their directors, officers, and employees
as Additional Insureds. Supplier shall provide a copy of the Additional Insured
endorsement to AT&T. The Additional Insured endorsement may either be specific
to AT&T or may be “blanket” or “automatic” addressing any person or entity as
required by contract. A copy of the Additional Insured endorsement must be
provided within sixty (60) days of execution of this Agreement and within sixty
(60) days of each Commercial General Liability policy renewal;

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

28



--------------------------------------------------------------------------------

  2. include a waiver of subrogation in favor of AT&T, its Affiliates, and their
directors, officers and employees; and

 

  3. be primary and non-contributory with respect to any insurance or
self-insurance that is maintained by AT&T.

 

  iii. Business Automobile Liability insurance with limits of at least
$1,000,000 each accident for bodily injury and property damage, extending to all
hired and non-owned vehicles.

 

  iv. Umbrella/Excess Liability insurance with limits of at least $1,000,000
each occurrence with terms and conditions at least as broad as the underlying
Commercial General Liability, Business Auto Liability, and Employers Liability
policies.

 

  v. Umbrella/Excess Liability limits will be primary and non-contributory with
respect to any insurance or self-insurance that is maintained by AT&T.

 

  vi. Professional Liability (Errors & Omissions) insurance with limits of at
least $1,000,000 each claim or wrongful act.

14. Licenses and Patents

Except as expressly provided herein, no license, express or implied, is granted
by a Party under this Agreement to the other Party for any patent, trademark,
copyright, trade secret or any other intellectual property or application
therefor which is now or may hereafter be owned by a Party or its Affiliates.

15. Liens

If at any time before or after Services issued hereunder are completed, any
lien, claim or notice of lien is recorded or stop notice is served upon AT&T for
labor performed upon, or for furnishing materials for use in or for furnishing
appliances, teams or power contributing to the Services, Supplier shall promptly
discharge any such liens or claims and shall furnish to AT&T release vouchers in
settlement of such liens or claims reasonably satisfactory to AT&T. If Supplier
does not settle the lien or claim within a reasonable period of time, not to
exceed sixty (60) days, after the lien is filed or the claim is asserted, then
AT&T shall have the right to procure the discharge of the lien or claim, and in
such event, Supplier shall reimburse AT&T for all moneys paid by AT&T to procure
the discharge, including reasonable costs and attorneys’ fees.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

29



--------------------------------------------------------------------------------

16. Limitation of Liability

THE PARTIES HAVE NEGOTIATED THIS AGREEMENT WITH DUE REGARD FOR THE BUSINESS RISK
ASSOCIATED WITH THE ARRANGEMENTS DESCRIBED IN THIS AGREEMENT. EXCEPT FOR
INDEMNIFICATION AND CONFIDENTIALITY OBLIGATIONS, NEITHER PARTY WILL BE LIABLE TO
THE OTHER FOR ANY INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF
SUCH PARTY’S PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT. FOR THE
PURPOSES OF THIS PARAGRAPH, “PARTY” MEANS THE PARTY, ITS AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS.

17. Marks and Branding

17.1. AT&T Marks License

Subject to the other provisions of this Agreement, AT&T hereby grants Supplier
the worldwide, nonexclusive right on a non-fee basis to use the AT&T’s
Marks specified in Appendix E or otherwise supplied by AT&T on materials in
accordance with this Agreement and any reasonable guidelines as AT&T may provide
to Supplier from time to time. All such use by Supplier of the specified AT&T’s
Marks shall inure to the benefit of AT&T. Nothing in this Agreement shall create
any rights, title or interest for Supplier in the specified AT&T’s Marks (except
to the extent provided in the first sentence of this Section) or in any of
AT&T’s other names, trademarks, service marks, design marks, symbols and /or
other indicia of origin. This Agreement gives Supplier no right in or to AT&T’s
Marks except a limited license to reproduce AT&T’s Marks as reasonably necessary
for the sole purpose of allowing Supplier to fully promote and market AT&T
Wireless Services and Supplier Satellite Services pursuant to the terms of this
Agreement. Supplier agrees to cooperate with AT&T in facilitating AT&T’s
monitoring and control of the use of the AT&T’s Marks, and to supply AT&T with
samples of use of such Marks upon request. Supplier has no right to register
AT&T’s Marks in any jurisdiction anywhere in the world.

17.2. Branding

AT&T will name, brand, and promote the Supplier Satellite Services in
combination with the Wireless Services under a brand of AT&T’s choosing and
subject to change at AT&T’s sole discretion. Notwithstanding the foregoing,
AT&T’s references to Supplier’s Marks will at all times comply with Supplier’s
brand guidelines.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

30



--------------------------------------------------------------------------------

17.3. Publicity

Without AT&T’s consent to be given in its sole discretion, Supplier shall not
use any language or pictures which could in AT&T’s judgment imply AT&T’s or its
Affiliates’ identities, or endorsement by AT&T, its Affiliates or any of its or
their employees, in any (i) written, electronic, or oral advertising or
presentation, or sales meeting, or (ii) brochure, newsletter, book, electronic
database, testimonial quotation, thank you letter, reference letter or other
communication of whatever nature. No Party may issue a press release or make
other public announcements announcing the execution or existence of this
Agreement, without the mutual agreement of the Parties.

17.4. Supplier Marks License

Subject to the other provisions of this Agreement, Supplier hereby grants AT&T
the worldwide, nonexclusive right on a non-fee basis to use the Supplier’s Marks
on materials in accordance with this Agreement and any reasonable guidelines
as Supplier may provide to AT&T from time to time. All such use by AT&T of the
specified Supplier’s Marks shall inure to the benefit of Supplier. Nothing in
this Agreement shall create any rights, title or interest for AT&T in the
specified Supplier’s Marks or in any of Supplier’s other names, trademarks,
service marks, design marks, symbols and /or other indicia of origin. This
Agreement gives AT&T no right in or to the Supplier’s Marks except a limited
license to reproduce the Supplier’s Marks as reasonably necessary for the sole
purpose of allowing AT&T to fully promote and market AT&T Wireless Services and
Supplier Satellite Services pursuant to the terms of this Agreement. AT&T agrees
to cooperate with Supplier in facilitating Supplier’s monitoring and control of
the use of the Supplier Marks, and to supply Supplier with samples of use of
such Supplier’s Marks upon request. AT&T has no right to
register Supplier’s Marks in any jurisdiction anywhere in the world.

17.5. Use of Marks

Prior to the first use of the other Party’s Marks in the manner permitted
herein, the Party using such Marks agrees to submit a sample of such proposed
use to the other Party for its prior written approval, which may be withheld in
such Party’s reasonable discretion. Once a Party approves a particular use of a
Mark (which may apply to the use of the Mark in multiple types of advertising or
marketing), the approval will remain in effect for such use until withdrawn with
reasonable prior written notice. Without limiting the generality of the
foregoing, each Party must strictly comply with all standards with respect to
the other Party’s Marks which may be furnished by such Party from time to time,
and all uses of the other Party’s Marks in proximity to any other trade name,
trademark, service name or service mark must be consistent with the standards
furnished by the other Party from time to time. Further, neither Party may
create a combination mark consisting of one or more Marks of each Party. All
uses of the Party’s Marks inure to the benefit of the Party owning such Mark.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

31



--------------------------------------------------------------------------------

18. Ownership of Work Product

 

  a. Each Party or its Affiliates will retain exclusive ownership in and to its
technologies and all intellectual property rights arising from or related
thereto, including all improvements, updates, modifications and enhancements to
the foregoing, which the Party or its Affiliates owned, developed, created or
licensed either (i) prior to the Effective Date of this Agreement or
(ii) outside the scope of this Agreement (whether prior to or after the
Effective Date of this Agreement), provided such ownership, development,
creation or license in (i) and (ii) is without use of or access to Information
provided by or on behalf of the other Party (“Background IP”).

 

  b. Excluding Background IP, and in conformance with an executed Order,
ownership and all rights in all Deliverables developed pursuant to an Order for
which (A) Supplier has charged AT&T any monies to develop; or (B) is created in
accordance with specifications provided by AT&T where the specifications
described the implementation (collectively “AT&T Owned Work Product”), including
all rights in any trademarks, patents, copyrights, data, trade secrets and other
intellectual property in AT&T Owned Work Product, hereby vests exclusively in
AT&T regardless of whether AT&T Owned Work Product was created solely by
Supplier or jointly by the Parties.

 

  c.

The Parties expressly agree to consider as a “work made for hire” any AT&T Owned
Work Product which qualifies as such under the laws of the United States or
other jurisdictions. To the extent the AT&T Owned Work Product does not qualify
as a “work made for hire” or where AT&T deems necessary for any other reason,
Supplier hereby assigns to AT&T all such right, title and interest in such AT&T
Owned Work Product, Supplier agrees to provide all reasonable assistance,
including providing technical information relating to the AT&T Owned Work
Product and executing all documents of assignment and other documents (and cause
its agents, contractors, subcontractors, employees and others to provide such
assistance and execute such documents) which AT&T may deem necessary or
desirable to perfect its ownership interest in such AT&T Owned Work Product,
including trademark, patent or copyright applications in such AT&T Owned Work
Product. If the AT&T Owned Work Product contains Background IP or any other
elements Supplier or others on its behalf previously or independently developed,
Supplier (i) grants to AT&T an unrestricted, perpetual, worldwide royalty-free
license to use, copy, modify, distribute, publicly display, publicly perform,
import, manufacture, have made, sell, offer to sell (whether directly or through
channels of distribution), exploit and sublicense such Background IP or other
elements (and have others do any of the foregoing acts on AT&T’s behalf) that
are owned by Supplier but only as a part of the AT&T Owned Work Product, and
solely to the extent required for the operation and/or use of the AT&T Owned
Work Product as contemplated by the Parties pursuant to the Order and for no
other purpose; and (ii) with respect to such Background IP and other elements
that are not owned by Supplier, Supplier agrees to

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

32



--------------------------------------------------------------------------------

 

obtain for the benefit of AT&T such license rights set forth in subsection
(i) above as may be necessary for the operation and/or use of the AT&T Owned
Work Product as contemplated by the Parties pursuant to the Order and for no
other purpose. For the sake of clarity, Background IP or other previously or
independently developed elements may not be separated from the Work Product and
this Section 18(c) shall not be interpreted to grant AT&T any rights in or to
any Background IP or other previously or independently developed elements not
incorporated into the AT&T Owned Work Product by Supplier. Any such license
shall include AT&T’s right to grant a, royalty-free sublicense to its Affiliates
for the purposes stated herein. Supplier shall place a copyright or other
proprietary notice on the AT&T Owned Work Product at AT&T’s request. The AT&T
Owned Work Product (if any) shall constitute AT&T’s Information under this
Agreement.

19. Quality Assurance

 

a. In addition to its obligations under the Section entitled “Warranty,”
Supplier represents and warrants that:

 

  1. all processes utilized to produce Equipment and provide Services are
controlled and adequate to deliver consistent with Specifications and this
Agreement;

 

  2. Supplier has evaluated the process controls of its subcontractors and
vendors and has determined that they are adequate to deliver Equipment and
Services consistent with Specifications and this Agreement; and

 

  3. all Equipment and Services are subjected to the above-mentioned process
controls.

 

b. Throughout the Term of this Agreement, Supplier shall periodically evaluate
process controls to verify whether each is still adequate to deliver Equipment
and Services consistent with Specifications and this Agreement. AT&T reserves
the right, at its own cost and expense, to request a review of Supplier’s
process controls throughout the Term of this Agreement.

 

c. If Supplier or AT&T, at any time during the term of this Agreement,
reasonably determines that the process controls are insufficient to meet the
obligations herein, then at no additional charge to AT&T, Supplier shall

 

  1. provide to AT&T a quality plan to remedy such insufficient Quality Process.
Such quality plan shall include the following information, in reasonable detail:

 

  i. a schedule for achieving an adequate Quality Process; and

 

  ii. the actions that will achieve and remedy such insufficiencies.

 

d. If requested by AT&T, Supplier shall:

1. provide performance measurements periodically that demonstrate compliance
with the Specifications set forth in Appendix C and Appendix F of this
Agreement.

2. The Parties shall mutually agree upon appropriate performance measurements to
demonstrate such compliance.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

33



--------------------------------------------------------------------------------

3. Should remedy efforts described above fail to address insufficiencies within
thirty (30) days or upon AT&T’s notification to Supplier that remedy efforts are
insufficient, whichever is earlier, or within a time period as mutually agreed,
Supplier shall engage a third party consultant to perform quality control or
quality assurance activities. Supplier shall provide AT&T or AT&T’s agent with
notice of such engagement, including the name of the third party consultant, and
shall provide AT&T or AT&T’s agent with cooperative assistance to such
consultant.

 

e. Nothing contained in this Clause, “Quality Assurance,” will diminish
Supplier’s obligation to deliver Equipment and perform Services in conformance
to Supplier’s obligations in this Agreement.

20. Severability

If any provision of this Agreement is determined to be invalid, illegal, or
unenforceable, the Parties agree the remaining provisions of this Agreement
shall remain in full force if both the economic and legal substance of the
transactions contemplated by this Agreement are not affected in any manner that
is materially adverse to either Party by severing the provision determined to be
invalid, illegal, or unenforceable.

21. Survival of Obligations

Obligations and rights under this Agreement, which by their nature would
reasonably continue beyond the termination or expiration of this Agreement
(including those in the Sections entitled “Compliance with Laws”, “Information”,
“Indemnity”, “Infringement”, “Insurance”, “Licenses and Patents”, “Ownership of
Work Product”, “Publicity”, and “Warranty”) will survive the termination or
expiration of this Agreement.

22. Warranty

 

a. Supplier warrants to AT&T that any Services provided hereunder will be
performed in a workmanlike and professional manner.

 

b. Each Party represents and warrants to the other Party that:

 

  1. There are no actions, suits, or proceedings, pending or threatened, which
will have a material adverse effect on a Party’s ability to fulfill its
obligations under this Agreement; and

 

  2. No consent, approval or withholding of objection is required from any
entity, including any governmental authority with respect to the entering into
or the performance of this Agreement;

 

  3. Each Party has all necessary skill, rights and authority to enter into and
perform its obligations under this Agreement.

 

c.

NEITHER PARTY MAKES ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE
SUPPLIER SATELLITE SERVICES, SERVICE, EQUIPMENT, OR

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

34



--------------------------------------------------------------------------------

 

OTHERWISE. SPECIFICALLY, ALL IMPLIED WARRANTIES ARE DISCLAIMED, INCLUDING ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, USE OR
NON-INFRINGEMENT.

23. Miscellaneous

23.1. Amendments and Waivers

The Parties may not amend this Agreement except by a written agreement of the
Parties that identifies itself as an amendment to this Agreement and is signed
by both Parties, or as otherwise expressly provided below in this Section. No
waiver of any right or condition for the benefit of a Party is effective unless
given in writing and signed by the Party waiving such right or condition for its
benefit. No failure or delay in exercising any right or remedy under this
Agreement operates as a waiver or estoppel of any right or remedy; no failure or
delay in requiring the satisfaction of any condition under this Agreement
operates as a waiver or estoppel of any condition; and no course of dealing
between the Parties operates as a waiver or estoppel of any right, remedy, or
condition. A waiver on one occasion is effective only in that instance, and only
for the purpose for which it is given, and is not to be construed as a waiver on
any future occasion or against any Affiliate other than the Affiliate that makes
such waiver.

23.2. Assignment

Neither Party may assign, delegate, or otherwise transfer its rights or
obligations under this Agreement, voluntarily or involuntarily, whether by
merger, consolidation, dissolution, operation of law, or any other manner,
without the prior written consent of the other Party, except as follows: Without
securing the consent of the other Party, either Party may assign its rights, or
delegate its duties, or both, in whole or in part, to any present or future
Affiliate. Supplier may subcontract its performance in accordance with any
subcontracting provisions incorporated into this Agreement; and, both Parties
may assign their respective right to receive money due hereunder, but any
assignment of money will be void if (i) the assignor fails to give the
non-assigning Party at least thirty (30) days prior written notice, or (ii) the
assignment purports to impose upon the non-assigning Party additional costs or
obligations in addition to the payment of such money, or (iii) the assignment
purports to preclude AT&T from dealing solely and directly with Supplier in all
matters pertaining to this Agreement. Any assignment, delegation or transfer for
which consent is required hereby and which is made without such consent given in
writing will be void. This Agreement binds and benefits both Parties and their
permitted successors and assigns.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

35



--------------------------------------------------------------------------------

23.3. AT&T Supplier Information Security Requirements (SISR)

Supplier shall comply with the requirements of Appendix “I” titled “AT&T
Supplier Information Security Requirements (SISR).”

23.4. Compliance with Laws

Each Party shall comply with all laws (including all statutes, ordinances,
regulations, orders and codes, whether specifically mentioned elsewhere in this
Agreement or not) attendant upon its performance under this Agreement and AT&T’s
utilization of the Equipment and Services, in every jurisdiction where Supplier
performs or AT&T utilizes the Equipment or receives the Services. Supplier shall
procure all approvals, bonds, certificates, insurance, inspections, licenses,
and permits that such laws require for the performance of this Agreement.
Without limiting and in addition to the Parties’ obligations under Section 8.1,
with regard to any initial disclosures of the Agreement that are necessary or in
good faith determined to be reasonably necessary under the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended, to
disclose the execution or existence of this Agreement, including any subsequent
obligation to file a copy of the executed Agreement (“SEC Disclosure
Obligations”), Supplier shall limit its disclosure only to that which is
necessary in Supplier’s reasonable discretion to comply with such SEC Disclosure
Obligations, shall seek appropriate confidential treatment, and shall, if
practicable, provide AT&T an opportunity in advance to review and comment on
only those sections of the disclosure which reference this Agreement and/or
AT&T, it being understood and agreed that Supplier is under no obligation to
accept or include any such comments from AT&T.

23.5. Conflict of Interest

Supplier represents and warrants that no officer, director, employee or agent of
AT&T has been or will be employed, retained or paid a fee, or otherwise has
received or will receive, any personal compensation or consideration, by or from
Supplier or any of Supplier’s officers, directors, employees or agents in
connection with the obtaining, arranging or negotiation of this Agreement or
other documents entered into or executed in connection with this Agreement.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

36



--------------------------------------------------------------------------------

23.6. Construction and Interpretation

 

a. This Agreement has been prepared jointly and has been the subject of arm’s
length and careful negotiation. Each Party has been given the opportunity to
independently review this Agreement with legal counsel and other consultants,
and each Party has the requisite experience and sophistication to understand,
interpret and agree to the particular language of its provisions. Accordingly,
the drafting of this Agreement is not to be attributed to either Party.

 

b. Article, Section and paragraph headings contained in this Agreement are for
reference purposes only and are not to affect the meaning or interpretation of
this Agreement. The word “include” in every form means to include without
limitation by virtue of enumeration. Whenever this Agreement refers to a consent
or approval to be given by either Party, such consent or approval is effective
only if given in writing and signed by the Party giving approval or consent. The
singular use of words includes the plural and vice versa.

23.7. Cumulative Remedies

The rights and remedies of the Parties set forth in this Agreement are not
exclusive of, but are cumulative to, any rights or remedies now or subsequently
existing at law, in equity, by statute or otherwise, except in those cases where
this Agreement specifies that a particular remedy is sole or exclusive, but
neither Party may retain the benefit of inconsistent remedies. No single or
partial exercise of any right or remedy with respect to one breach of this
Agreement precludes the simultaneous or subsequent exercise of any other right
or remedy with respect to the same or a different breach.

23.8. Entire Agreement

This Agreement constitutes the final, complete, and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement. All prior written
and oral negotiations and agreements, and all contemporaneous oral negotiations
and agreements, between the Parties on the matters contained in this Agreement
are expressly merged into and superseded by this Agreement. The Parties do not
intend that the provisions of this Agreement be explained, supplemented, or
qualified through evidence of trade usage or any prior course of dealings or any
course of performance under any prior agreement. In entering into this
Agreement, neither Party has relied upon any statement, estimate, forecast,
projection, representation, warranty, action or agreement of the other Party
except for those expressly contained in this Agreement. There are no conditions
precedent to the effectiveness of this Agreement other than any expressly stated
in this Agreement. The Parties agree that all changes to this Agreement must be
in writing and signed by the Party against whom enforcement is sought.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

37



--------------------------------------------------------------------------------

23.9. Force Majeure

 

  a. A Party is excused from performing its obligations under this Agreement if,
to the extent that, and for so long as:

 

  i. such Party’s performance is prevented or delayed by an act or event (other
than economic hardship, changes in market conditions, insufficiency of funds, or
unavailability of equipment and supplies) that is beyond its reasonable control
and could not have been prevented or avoided by its exercise of due diligence;
and

 

  ii. such Party gives written notice to the other Party, as soon as practicable
under the circumstances, of the act or event that so prevents such Party from
performing its obligations.

 

  b. By way of illustration, and not by limitation, acts or events that may
prevent or delay performance (as contemplated by this Section) include: acts of
God or the public enemy, acts of civil or military authority, terrorists acts,
embargoes, epidemics, war, riots, insurrections, fires, explosions, earthquakes,
floods, and labor disputes (even if AT&T is involved in the labor dispute).

 

  c. If either Party’s performance is prevented or delayed for a period of
thirty (30) consecutive days as a result of any particular instance of the
foregoing, either Party may elect to terminate, in whole or in part, this
Agreement.

23.10. Governing Law

The laws of the State of Delaware (excluding any laws that direct the
application of another jurisdiction’s law) govern all matters arising out of or
relating to this Agreement and all of the transactions it contemplates,
including its validity, interpretation, construction, performance, and
enforcement. The U.N. Convention on the International Sales of Goods shall not
apply or otherwise have any legal effect with respect to this Agreement

23.11. Government Contract Provisions

 

a. To the extent that Supplier’s performance is subject to certain executive
orders (including E.O. 11246 and E.O. 13201) and statutes (including Section 503
of the Rehabilitation Act of 1973, as amended; the Vietnam Era Veteran’s
Readjustment Assistance Act of 1974; and the Jobs for Veterans Act) pertaining
to government contractors, Supplier shall:

 

  1. comply with such executive orders and statutes, and their implementing
regulations, as amended from time to time; and

 

  2. fulfill the obligations of a contractor under the clauses incorporated by
this Section.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

38



--------------------------------------------------------------------------------

b. This Section incorporates the following clauses:

 

  1. “Affirmative Action For Workers With Disabilities” (at 48 CFR §52.222-36);

 

  2. “Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam
Era, and Other Eligible Veterans” (at 48 CFR §52.222-37);

 

  3. “Equal Employment Opportunity” (at 48 CFR §52.222-26);

 

  4. “Equal Employment Opportunity Clause” (at 41 CFR §60-1.4(a));

 

  5. “Equal Opportunity For Special Disabled Veterans And Veterans of the
Vietnam Era” (at 41 CFR §60-250.5);

 

  6. “Equal Opportunity for Disabled Veterans, Recently Separated Veterans,
Other Protected Veterans, and Armed Forces Service Medal Veterans” (at 41 CFR
Sec. 60-300.5);

 

  7. “Equal Opportunity For Workers With Disabilities” (at 41 CFR §60-741.5);

 

  8. “Notice Of Employee Rights Concerning Payment Of Union Dues Or Fees” (at 29
CFR § 470.2);

 

  9. “Notification Of Employee Rights Concerning Payment Of Union Dues Or Fees”
(at 48 CFR §52.222-39).

 

  10. “Prohibition of Segregated Facilities” (at 48 CFR §52.222-21);

 

  11. “Small Business Subcontracting Plan” (at 48 CFR §52.219-9); and

 

  12. “Utilization Of Small Business Concerns” (at 48 CFR §52.219-8).

 

c. If a Customer requires a statement that performance is intended for a
government contract and incorporates additional government contracting
provisions, Supplier shall also fulfill the obligations of a contractor or
offeror under those additional provisions.

23.12. Independent Contractors

Each Party hereby represents and warrants to other Party that:

 

a. is the Parties are engaged in an independent businesses and will perform all
obligations under this Agreement as an independent contractor and not as the
agent or employee of the other Party;

 

b. A Party’s personnel performing under this Agreement shall be considered
solely the employees of such Party and not employees or agents of the other
Party;

 

c. Each Party has and retains the right to exercise full control of and
supervision over the performance under this Agreements and full control over the
employment, direction, assignment, compensation, and discharge of all personnel
performing under this Agreement;

 

d.

Each Party is solely responsible for all matters relating to compensation and
benefits for all of its personnel who perform under this Agreement. This
responsibility includes, but is not limited to, (i) timely payment of
compensation and benefits, including, but not limited to, overtime, medical,
dental, and any other benefit, and (ii) all matters relating to compliance with
all employer obligations to withhold employee taxes, pay employee and employer
taxes, and file payroll tax returns and information returns under local, state
and federal income tax

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

39



--------------------------------------------------------------------------------

 

Laws, unemployment compensation insurance and state disability insurance tax
Laws, social security and Medicare tax Laws, and all other payroll tax Laws or
similar Laws with respect to all Supplier personnel providing Services.

23.13. Labor Disputes

 

a. In the event of a labor dispute between AT&T and the union(s) representing
AT&T’s employees, AT&T may exercise its right to modify the Order on immediate
notice, including postponing, reducing, or terminating the services to be
provided and due to be performed after the commencement of a labor dispute. AT&T
acknowledges and agrees that the exercise of such right may result in a delay in
the resumption of Services when requested by AT&T.

 

b. The rights and obligations of the Parties under this Section are in addition
to, and not a limitation of, their respective rights under the Sections entitled
“Amendments and Waivers” and “Force Majeure.”

23.14. Misuse

Each Party shall promptly notify the other Party in the event that misuse of the
Wireless Services or Supplier Satellite Service, respectively, by Customers or
End Users is discovered by such Party, and the Parties will work cooperatively
and in good faith with one another in resolving any such misuse including,
without limitation, immediately suspending the Customer’s access to the Wireless
Services and/or Supplier Satellite Service until any and all such misuse has
been corrected and cured to the affected Party’s sole satisfaction.

23.15. Non-Exclusive Market

This Agreement does not grant Supplier any exclusive right or privilege to
provide to AT&T any Services of the type described in or purchased under this
Agreement, and does not grant AT&T any exclusive right or privilege to resell
any Supplier Satellite Services, Services or Equipment. This Agreement does not
obligate AT&T to purchase or license any such Services. AT&T may contract with
other manufacturers and vendors for the procurement or trial of Equipment or
services comparable to those described in or purchased under this Agreement, and
AT&T may itself perform such services. This Agreement does not restrict Supplier
from marketing or selling any Supplier Satellite Services, Services or Equipment
with or to any third parties whether within or outside of the Territory.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

40



--------------------------------------------------------------------------------

23.16. Notices

 

  a. Each Party giving or making any notice, consent, request, demand, or other
communication (each, a “Notice”) pursuant to this Agreement must give the Notice
in writing and use one of the following methods, each of which for purposes of
this Agreement is a writing: in person; first class mail with postage prepaid;
Express Mail, Registered Mail, or Certified Mail (in each case, return receipt
requested and postage prepaid); internationally recognized overnight courier
(with all fees prepaid); facsimile; or email. If Notice is given by e-mail, it
must be confirmed by a copy sent by any one of the other methods. Each Party
giving Notice shall address the Notice to the appropriate person (the
“Addressee”) at the receiving Party at the address listed below:

Supplier

TerreStar Networks Inc.

12010 Sunset Hills Road

Reston, VA 20190Attn: Doug Brandon, General Counsel

Email Address: doug.brandon@terrestar.com

Business Number: 703-483-7820Fax Number: 703-476-7143

AT&T

AT&T Service, Inc.

1010 Pine Street

Room 1-E-108

Saint Louis, MO 63101

Attn: Anthony Cohen

Email Address: ac7256@att.com

Business Number: 314-923-0263

Fax Number: 314-235-8601

 

  b. A Notice is effective only if the Party giving notice has complied with the
foregoing requirements of this Section and the Addressee has received the
notice. A Notice is deemed to have been received as follows:

 

  1. If a Notice is delivered by first class mail, five (5) days after deposit
in the mail;

 

  2. If a Notice is furnished in person, or sent by Express Mail, Registered
Mail, or Certified Mail, or internationally recognized overnight courier, upon
receipt as indicated by the date on the signed receipt;

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

41



--------------------------------------------------------------------------------

  3. If a Notice is sent by facsimile, upon receipt, by the Party giving or
making the Notice, of an acknowledgment or transmission report generated by the
machine from which the facsimile was sent, indicating that the facsimile was
sent in its entirety to the Addressee’s facsimile number; and

 

  4. If a Notice is sent by e-mail, upon successful transmission to the
receiving machine, if such Notice is sent in time to allow it to be accessible
by the Addressee before the time allowed for giving such notice expires, and a
confirmation copy is sent by one of the other methods.

 

  c. The addresses and facsimile and telephone numbers to which notices or
communications may be given to the Addressees of either Party may be changed by
written notice given by such Party to the other pursuant to this Section.

23.17. Order of Precedence

The terms of this Agreement govern the relationship between AT&T and Supplier as
described herein while this Agreement remains in effect. The Parties may not
vary or supplement the terms of this Agreement except by Special Terms and
Conditions that both Parties have agreed upon. This Agreement supersedes all
other pre-printed or standardized provisions that may otherwise appear in any
other paper or electronic record of either Party (such as standards terms on
order forms, advance shipping notices, invoices, time sheets, packages, shrink
wrap terms, and click wrap terms). In the event of any conflict or inconsistency
between the terms contained in this Agreement and any separate Order entered
into in connection herewith, the terms of the Order shall supersede and prevail.

23.18. Savings

If any provision of this Agreement is for any reason held to be invalid, illegal
or unenforceable in any respect, the remaining provisions will remain in full
force and effect. If any provision of this Agreement is, for any reason,
determined by a court of competent jurisdiction to be excessively broad or
unreasonable as to scope or subject, such provision must be enforced to the
extent necessary to be reasonable under the circumstances and consistent with
applicable law while reflecting as closely as possible the intent of the Parties
as expressed herein.

23.19. Subcontractors

Where a portion of a Party’s performance under this Agreement is subcontracted,
such Party remains fully responsible for performance thereof and shall be
responsible to the other Party for the acts and omissions of any subcontractor.
Nothing in this Agreement shall create any contractual obligation or other
liability of a Party to any of the other Party’s subcontractor or its employees.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

42



--------------------------------------------------------------------------------

23.20. Third Party Administrative Services

Supplier acknowledges that a third party administrator will perform certain
administrative functions for AT&T in relation to this Agreement. Such
administrative functions may include:

 

  a. Collecting and verifying certificates of insurance;

 

  b. Providing financial analysis;

 

  c. Verifying certifications under the Section entitled “Utilization of
Minority, Women, and Disabled Veteran Owned Business Enterprises”; and

 

  d. Collecting and verifying Supplier profile information.

Supplier shall cooperate with such third party administrator in its performance
of such administrative functions and shall provide such data as from time to
time the third party administrator may request. Further, notwithstanding any
other provision of this Agreement, Supplier agrees that AT&T may provide any
information regarding Supplier to such third party administrator. Supplier
agrees to pay the third party administrator an annual fee for the performance of
these administrative functions, which annual fee shall not exceed [***].

23.21. Transaction Costs

Except as expressly provided in this Agreement, each Party shall bear its own
fees and expenses (including the fees and expenses of its agents,
representatives, attorneys, and accountants) incurred in connection with the
negotiation, drafting, execution, and performance of this Agreement and the
transactions it contemplates.

24. Utilization of, Minority, Women, and Disabled Veteran Owned Business
Enterprises

 

a. It is the policy of AT&T that minority, women, and disabled veteran owned
business enterprises (“MWDVBEs”) shall have the maximum practicable opportunity
to participate in the performance of contracts.

 

b. Supplier shall make good faith efforts to carry out this policy in the award
of subcontracts, distribution agreements, resale agreements, and other
opportunities for MWDVBE participation. In furtherance of those efforts, and not
as a limitation, Supplier shall submit annual participation plans, at the time
of contract execution and each subsequent year by January 7, establishing
Supplier’s goals for the year for participation by minority owned business
enterprises (“MBE”), women owned business enterprises (“WBE”) and disabled
veteran business enterprises (“DVBE”), with “participation” expressed as a
percentage of aggregate estimated annual expenditures made by Supplier in
support of the Agreement. Supplier shall include specific and detailed plans for
achieving its goals in each participation plan. Supplier’s participation goals
for the first year (that is, the calendar year that ends on December 31 next
following the effective date of this Agreement) are: [***]% annual MBE
participation; [***]% annual WBE participation; and [***]% annual DVBE
participation. Supplier’s participation plan for the first year will be
completed and attached to and incorporated into this Agreement as Appendix G
following the Effective Date.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

43



--------------------------------------------------------------------------------

c. By the fourteenth day following the close of each calendar quarter, Supplier
shall report actual results of its efforts to meet its goals during the
preceding calendar quarter to AT&T’s Prime Supplier Program Manager, using the
form attached to this Agreement as Appendix H. Supplier shall submit separate
reports for AT&T and each Affiliate making purchases under this Agreement. When
reporting its results, Supplier shall count only expenditures with MWDVBEs that
are certified as MBE, WBE, or DVBE firms by certifying agencies that are
recognized by AT&T, as listed on Appendix G. In particular, when reporting
results for expenditures by Affiliates identified as “California Affiliates” in
Appendix G, Supplier shall count only expenditures (i) with MBE and WBE firms
certified by the California Public Utilities Commission Supplier Clearinghouse
(“CPUCC”) and (ii) with DVBE firms certified by the Office of Small Business and
DVBE Certification (“OSDBC”) of the California Department of General Services.

 

d. Supplier shall inform prospective MBE, WBE, and DVBE subcontractors of their
opportunities to apply for certification from the agencies listed in Appendix G.
In particular, Supplier shall inform MBE and WBE firms certified by agencies
other than the CPUCC and the DVBE firms certified by agencies other than the
OSDBC of the procedures for applying for an additional certification from the
OSDBC and the CPUCC.

 

e. The extent to which suppliers (a) set challenging goals in their annual
participation plans and (b) succeed in exceeding the goals that they have set
are factors that AT&T may consider favorably when deciding to extend or renew
expiring agreements, to apportion orders among competing suppliers under
existing agreements, and to award new business in competitive bidding.

 

f. Supplier’s obligations under this Section are not a limitation of any
obligations that Supplier may have under other provisions of this Agreement,
including the Section entitled “Government Contract Provisions”.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

44



--------------------------------------------------------------------------------

25. Execution of Agreement

25.1. Transmission of Original Signatures and Executing Multiple Counterparts

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the parties to the
same extent as that of an original signature. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date the last Party signs.

 

TerreStar Networks Inc.     AT&T Mobility II, LLC, by its authorized
representative AT&T Services, Inc. By:  

/s/ Jeffrey W. Epstein

    By:  

/s/ Anthony Cohen

Printed Name:   Jeffrey W. Epstein     Printed Name:   Anthony Cohen Title:  
President     Title:   Senior Contract Manager Date:   September 25, 2009    
Date:   September 25, 2009

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

45



--------------------------------------------------------------------------------

Appendices

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

46



--------------------------------------------------------------------------------

Appendix A – Supplier Satellite Service and Pricing

The Supplier Satellite Service will be made available to AT&T for distribution
at pricing as specified below:

 

[***]

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

47



--------------------------------------------------------------------------------

Appendix B – End User Support

 

1. AT&T is responsible for all providing the first point of contact (“Tier I”)
for Customer inquiries and determining the nature of the inquiry for resolution.
AT&T is responsible for addressing all inquiries principally concerning the
Wireless Services, the Customer’s account or billing for the Wireless Services
or Supplier Satellite Services, and for first level of care for Supplier
Satellite Service and Equipment inquiries as described in paragraphs 2 and 3
below. Supplier is responsible for all Customer inquiries principally concerning
Supplier Satellite Service and the Equipment, and to that end will provide a
Customer support capability to augment (“Tier II”) the Tier I support provided
by AT&T.

 

2. Customers and End Users of the Supplier Satellite Service (or their
designated service personnel) will call AT&T’s call center with issues or
questions, and AT&T will serve as Tier I care. AT&T shall follow a Supplier
provided care script to assist in quickly identifying the trouble, and if
possible resolving the issue, prior to a trouble call escalation hand-off to a
Supplier for further investigation and resolution. Once the issue has been
determined to be regarding a Supplier Satellite Service issue or an Equipment
issue that cannot be handled by Tier I care support, the call will be handed off
“warm” to the Supplier support personnel (Tier II support) during normal
Supplier business hours (9am – 5pm EST, Mon-Fri), or by “cold” hand-off outside
of Supplier’s normal business hours. If the issue can be resolved on the phone
the call is successful and ends. If it cannot be so resolved, additional action
will be taken by Supplier as needed and appropriate.

 

3. Since the goal is to provide expeditious resolution to experienced troubles,
the care script will be developed with an intention of allowing AT&T Tier I
support to accurately identify and resolve common issues, thereby reducing the
number of cases where Customers must be transferred between AT&T and Supplier or
otherwise delayed in receiving a problem resolution. The following table shall
be followed to guide the development of the care relationship between AT&T and
Supplier.

 

Customer Care Guide

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***]

 

4. Supplier will require access to AT&T End User Data to properly support the
Customer. Subject to the terms and conditions in Section 4 of the Agreement
(“AT&T End User Data”), Supplier is granted appropriate rights and access to the
End User Data for purposes of providing customer service, support and trouble
resolution as described herein.

 

5. Information on resolution of Customer care calls transferred to Supplier will
be provided back to AT&T through an established and agreed upon process. This
feedback should be provided back to AT&T on an as needed basis.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

48



--------------------------------------------------------------------------------

6. Supplier shall be allowed to initiate pro-active Customer care calls to
Supplier Satellite Service subscribers to follow up on previous Customer care
calls.

 

7. AT&T and Supplier will collaborate to create and administer Customer feedback
surveys in order to improve the Customer experience.

 

8. Supplier is responsible for all Customer Tier II care not otherwise
addressable by AT&T using the Supplier provided Customer care scripts with
commercially reasonable care and diligence with respect to the use and
functionality of the Supplier Satellite Service and Equipment.

 

9. Supplier will redirect all non-Supplier issues (i.e., contacts which are not
principally concerned with the Supplier Satellite Service and/or the Equipment)
back to AT&T Customer Care via a warm transfer unless a cold transfer is
requested by the Customer. If the issues are neither related to the Supplier
Satellite Service or Equipment nor to the Wireless Services, Supplier will
cooperate in good faith with AT&T to help troubleshoot and resolve the problem
with the Customer.

 

10. AT&T and Supplier agree to develop and refine product and service
documentation on an ongoing basis, and where appropriate to make this
information available to Customers and End Users in an effort to proactively
reduce customer service inquiries and improve Customer satisfaction.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

49



--------------------------------------------------------------------------------

Appendix C – Service Level Agreement

Supplier Service Level Agreement

If Supplier Satellite Service from a Supplier satellite spot beam is interrupted
for [***], Supplier will issue AT&T, upon request, a credit equal to a pro-rata
adjustment of the monthly Supplier Satellite Service subscription for the time
period Supplier Satellite Service was unavailable, not to exceed the total
monthly Supplier Satellite Service subscription. The formula for this adjustment
is as follows:

[***]

For clarification, an illustrative example is presented below:

[***]:

[***]

[***]

If, post Commercial Launch, the Supplier Satellite Services experiences a
service affecting anomaly as described above which eliminates all Supplier
Satellite Service, Supplier will contact AT&T within 24 hours. If such anomaly
eliminates all Supplier Satellite Service and the issue cannot be resolved
within 30 days of the event occurring, AT&T may terminate this Agreement
immediately.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

50



--------------------------------------------------------------------------------

Appendix D – Customer Provisioning Processes

 

1. For purposes of Customers with an AT&T business agreement for Wireless
Services, “Activation Provider” means AT&T’s direct sales force, the AT&T
Business Alliance Channel, and any other sales channel authorized by AT&T in its
sole discretion. For purposes of Customers with an AT&T consumer agreement for
Wireless Services, “Activation Provider” means AT&T’s National Indirect
Retailers and any other sales channel authorized by AT&T in its sole discretion.

 

2. At time of ordering, Customer or End User will be required to purchase, at a
minimum, qualified AT&T voice and data rate plans for Wireless Services and a
qualified Supplier Satellite Service subscription.

 

3. The Activation Provider will be responsible for entry of the Customer order
into AT&T systems.

 

4. Activation Provider is responsible for ensuring that activated SIM and
Equipment are provided to the Customer for all End Users.

 

5. In the case of “upgrade” orders (Customer is buying Equipment and switching
an active line of Wireless Services to such Equipment), the Activation Provider
must obtain the SIM card information along with the other order information, and
ensure that the Supplier Satellite Service feature is provisioned.

 

6. Via a standard AT&T Third Party Provisioning (“3PP”) system link, Activation
Provider will provide Supplier with the appropriate Customer activation
identifiers for all End Users (SIM ID and phone number) so that Supplier is able
to authenticate all End Users associated with the Customer on Supplier’s
network. Activation Providers will also update AT&T’s home location register
(“HLR”) with SIM card information and ensures that the SIM card that is loaded
into the ordered equipment is fully functional when activated.

 

7. Once an End User has been activated by the Activation Provider, AT&T will
commence invoicing the Customer for the Wireless Services and the Service
Subscription pursuant to this Agreement and for roaming charges per the Roaming
Agreement.

 

8. AT&T and Supplier will meet at least quarterly to discuss foregoing ordering
and fulfillment process, and continuously seek to development process
improvements. AT&T and Supplier agree on an ongoing basis to study and consider
potential technical architecture improvements to the provisioning and service
activation process, and to adopt those architecture improvements if mutually
agreeable. Examples of such improvements to be studied and considered might
include (but are not limited to) the creation of a unique Supplier roaming flag
within AT&T’s HLR for each of its End Users that use the Supplier Satellite
Service, or other equivalent technical architecture refinements that may improve
the quality, reliability or provisioning capabilities of the Supplier Satellite
Service.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

51



--------------------------------------------------------------------------------

Appendix E – Use of AT&T Marks

All uses of the AT&T’s Marks by Supplier must be controlled by a written
contract with AT&T which gives AT&T control over all uses of its Marks.

Use of the AT&T’s Marks requires compliance with all AT&T Brand Guidelines and
approval of use by the AT&T Brand Center.

AT&T’s Marks must be used by Supplier solely in conjunction with the promotion
and marketing of AT&T Wireless Services and Supplier Satellite Services pursuant
to the terms of this Agreement and as approved by AT&T in its sole discretion.

Supplier must never use AT&T’s Marks to imply that AT&T sponsors, endorses or is
affiliated with Supplier’s business unless expressly permitted in writing by
AT&T.

Supplier will cooperate with AT&T to facilitate reviews from time to time of
Supplier’s use of the Marks in compliance with all AT&T Brand Guidelines,
including but not limited to the required quality standards.

Supplier may not use AT&T’s Marks to disparage AT&T, its products or services,
or in a manner which, in AT&T’s judgment, might diminish or otherwise damage
AT&T’s goodwill in AT&T’s Marks.

Supplier may not use AT&T’s Marks (including the AT&T name) in connection with
any telemarketing, email or other direct marketing activities (including but not
limited to email marketing) without the prior written approval of AT&T.

In the event that AT&T, in its sole discretion, determines that Supplier is
using AT&T’s Marks improperly, AT&T will notify Supplier of the improper use and
Supplier must remedy the improper use within five days. In the event that
Supplier does not remedy the improper use within such five-day period, AT&T may,
at its sole discretion, immediately terminate Supplier’s authorization to use
AT&T’s Marks.

AT&T may change AT&T’s Marks from time to time upon notice to Supplier. Upon
notice of a change, Supplier will promptly cease the use of AT&T’s Marks.

Registration and use of “AT&T” as part or all of a domain name by Supplier is
strictly prohibited and purchase of “AT&T” by Supplier as a keyword is
prohibited.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

52



--------------------------------------------------------------------------------

Appendix F – Incident and Outage Resolution

Incident Classifications

A distinction will be made between single-End Users issues and issues affecting
multiple Customers. Single-End User issues are more likely to be reported
through AT&T Customer Care. In the event of an incident affecting multiple
Customers, AT&T will assign an initial SIR. AT&T assigns SIR based on the table
below:

 

[***]

  

[***]

  

[***]

  

[***]

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

53



--------------------------------------------------------------------------------

  1.1. Technical Bridge

AT&T may establish a Technical Bridge for any SIR 1, SIR 2 or SIR 3 event. The
Technical Bridge is used for NOC-to-NOC communication, troubleshooting, triage
and escalation. Separate Executive Bridge may be established as needed to bring
management executives from AT&T and Supplier to discuss the outage and
appropriate plan of action. The Technical Bridge will be joined by the Parties
as follows:

 

Action

  

SIR 1

  

SIR 2

  

SIR 3

Technical Bridge

 

  

[***]

 

  

[***]

 

  

[***]

 

 

  * Following SIR Initial Response interval.

 

  1.2. Root Cause Analysis

Except with respect to any information that may be restricted from disclosure
pursuant to applicable law, rules and regulations, including International
Traffic in Arms Regulations (“ITAR”) and the various privacy laws, Supplier will
provide Documentation comprised of a written assessment of the root cause of all
SIR 1 Incidents that reside on the Supplier owned and operated Supplier
Satellite Service network. [***].

 

2. Change Management – Maintenance

 

  2.1. Scheduled Maintenance/Scheduled Downtime

Supplier will notify AT&T by email no less than three (3) days before a standard
Scheduled Maintenance event on the Supplier Satellite Service network. Any major
Maintenance activity (e.g. Datacenter moves, connectivity changes) which
requires any change on AT&T’s network or requires AT&T support will require a
thirty (30) calendar notification prior to the start of the work. The Example C:
Maintenance Request Worksheet includes the required information to request
scheduled maintenance.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

54



--------------------------------------------------------------------------------

  2.2. Maintenance Window

Supplier will endeavor to perform Scheduled Maintenance and Scheduled Down Time
on the Supplier Satellite Service network from Monday to Sunday between the
hours of 12:00 AM and 3:00 AM local time.

 

  2.3. Emergency Maintenance

Should Supplier require Emergency Maintenance, Supplier will contact AT&T
Operations as soon thereafter as reasonably practicable under the circumstances
and follow up with a completed Example C: Maintenance Request Worksheet.

 

3. Contacts and Hours of Operation

The following Contacts information may be updated and republished anytime by
either Party upon written notice to the other. Changes will not be maintained
within this SLA document. Please notify AT&T of changes at:
mms.external.ops@att.com.

 

AT&T

  

Hours of Operation

  

Role

  

Phone/Email

[***]

 

  

[***]

 

  

[***]

 

  

[***]

 

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

55



--------------------------------------------------------------------------------

Supplier

  

Hours of

Operation

  

Role

  

Phone/Email

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***]

 

Supplier Service Level Agreement - Supplier Satellite Service Manager Contact

Information

Attention:   [***] Title:   [***] Address:   [***] City, State Zip   [***]

E-mail

Address:

  [***]

Phone

Number:

  [***] Fax Number:   [***]

EXAMPLE A

The following examples are provided as a template to use for Incident
Notification (“Examples A”), Root Cause Analysis (“Examples B”) and Maintenance
Requests (“Examples C”).

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

56



--------------------------------------------------------------------------------

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

57



--------------------------------------------------------------------------------

EXAMPLE B

The following examples are provided as a template to use for Incident
Notification (“Examples A”), Root Cause Analysis (“Examples B”) and Maintenance
Requests (“Examples C”).

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

58



--------------------------------------------------------------------------------

EXAMPLE C

The following examples are provided as a template to use for Incident
Notification (“Examples A”), Root Cause Analysis (“Examples B”) and Maintenance
Requests (“Examples C”).

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

59



--------------------------------------------------------------------------------

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

60



--------------------------------------------------------------------------------

Appendix G - Prime Supplier MBE/WBE/DVBE Participation Plan

 

PRIME SUPPLIER MBE/WBE/DVBE PARTICIPATION PLAN

 

                                                                 YEAR

                                                                 REPORTING:

 

 

PRIME SUPPLIER NAME:   

 

ADDRESS:   

 

COMPANY E-MAIL:   

 

TELEPHONE NUMBER:   

 

DESCRIBE GOODS OR SERVICES BEING PROVIDED UNDER THIS AGREEMENT:

DESCRIBE YOUR M/WBE-DVBE OR SUPPLIER DIVERSITY PROGRAM AND THE PERSONNEL
DEDICATED TO THAT PROGRAM

THE FOLLOWING, TOGETHER WITH ANY ATTACHMENTS IS SUBMITTED AS AN MBE/WBE/DVBE
PARTICIPATION PLAN.

 

1.   GOALS      A. WHAT ARE YOUR MBE/WBE/DVBE PARTICIPATION GOALS?   MINORITY
BUSINESS ENTERPRISES (MBEs)   

            #DIV/0!

  WOMAN BUSINESS ENTERPRISES (WBEs)   

            #DIV/0!

  DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)   

            #DIV/0!

  [***]   

 

[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]  
[***]  

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

61



--------------------------------------------------------------------------------

[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]  
[***]   [***]  

                            [***]

 

  C. WHAT ARE THE DOLLAR AMOUNTS OF YOUR PROJECTED MBE/WBE/DVBE PURCHASES:  
    MINORITY BUSINESS ENTERPRISES (MBEs)   

                                 

         WOMAN BUSINESS ENTERPRISES (WBEs)   

             

         DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)   

             

   2.   LIST THE PRINCIPAL GOODS AND SERVICES TO BE SUBCONTRACTED TO
MBE/WBE/DVBEs OR DELIVERED THROUGH MBE/WBE/DVBE VALUE ADDED RESELLERS

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

62



--------------------------------------------------------------------------------

DETAILED PLAN FOR USE OF M/WBEs-DVBEs AS SUBCONTRACTORS, DISTRIBUTORS, VALUE

ADDED RESELLERS

For every product and service you intend to use, provide the following
information. (attach additional sheets if necessary)

 

Company Name   

Classification

(MBE/WBE/DVBE)

  

Products/Services to

be provided

   $ Value    Date to Begin                                                   
                             

 

3. SELLER AGREES THAT IT WILL MAINTAIN ALL NECESSARY DOCUMENTS AND RECORDS TO
SUPPORT ITS EFFORTS TO ACHIEVE ITS MBE/WBE/DVBE PARTICIPATION GOAL(S). SELLER
ALSO ACKNOWLEDGES THE FACT THAT IT IS RESPONSIBLE FOR IDENTIFYING, SOLICITING
AND QUALIFYING MBE/WBE/DVBE SUBCONTRACTORS, DISTRIBUTORS AND VALUE ADDED
RESELLERS.

 

4. THE FOLLOWING INDIVIDUAL, ACTING IN THE CAPACITY OF MBE/WBE/DVBE COORDINATOR
FOR SELLER, WILL:

ADMINISTER THE MBE/WBE/DVBE PARTICIPATION PLAN, SUBMIT SUMMARY REPORTS, AND
COOPERATE IN ANY STUDIES OR SURVEYS AS MAY BE REQUIRED IN ORDER TO DETERMINE THE
EXTENT OF COMPLIANCE BY THE SELLER WITH THE PARTICIPATION PLAN.

Submit your annual plan to sbcsd@att.com

LOGO [g78863ex10_5pg063.jpg]

 

NAME:  

 

  TITLE:  

 

  TELEPHONE NUMBER:  

 

  AUTHORIZED SIGNATURE:  

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

63



--------------------------------------------------------------------------------

Appendix H - MBE/WBE/DVBE Results Report

 

  THIS FORM IS A SAMPLE OF THE M/WBE-DVBE QUARTERLY RESULTS REPORT USE THE EXCEL
LINK AT THE BOTTOM OF THE PAGE FOR REPORTING:   LOGO [g78863ex10_5pg064.jpg]

Note: Subcontracting Results should reflect ONLY M/WBE-DVBE dollars directly
traceable to sales DURING THE

REPORTING QUARTER.

Results must be reported individually for each AT&T subsidiary.

 

   

THIS SUMMARY REPORT SHOULD BE E-MAILED TO:

 

 

[***]

 

         

1.      Reporting Company:

      2.   Contract/  

3. Report Quarter:

This report reflects the utilization of Minority Business Enterprises/Women
Business Enterprise/Disabled Veteran Enterprise participation for period

Company Name:    

 

        Work Order Number:   Address:    

 

            City, State, Zip:  

 

       

 

  Contact Name:  

 

        (If Available)   Title:  

 

           

 

  Through E-Mail:  

 

           

 

    Date:  

 

            (Please indicate dates)     Telephone:    

 

                              Signature:                           PARTICIPATION
GOAL           PARTICIPATION ACHIEVEMENT       4.                       5.    
Actual for Quarter             Annual Goal                                      
              MBE   WBE   DVBE    

Percent of Total

Sales

      MBE   WBE   DVBE            

Dollars paid by Prime

Supplier to Subcontractors

                                                                               
                             

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

64



--------------------------------------------------------------------------------

                                        Total Dollars Paid to                  
                      Prime Supplier by AT&T                                    
                                                                           
% OF Total AT&T $ Paid by                                        

Prime Supplier to Subcontractors

 

        AT&T SUBCONTRACTING RESULTS

6.      M/WBE-DVBE SUBCONTRACTORS(S)

     

Ethnic/Gender

 

     

Total Dollars

 

   

Name:

                                          q          

Address:

                                    Certifying Agency:        

City, State, Zip:

                                  select from the drop down menu to see a list
of AT&T recognized agencies   q    

Telephone:

                                             

Goods or Services:

                                    If other please specify:                    
            To add additional subcontractors, copy the entire light gray area
and paste directly below this line.

LOGO [g78863ex10_5pg065.jpg]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

65



--------------------------------------------------------------------------------

Appendix I - Security Attachment (SISR)

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

66



--------------------------------------------------------------------------------

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

67



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

68



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

69



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

70



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

71



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

72



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***]

 

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

73



--------------------------------------------------------------------------------

[***]

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting parties.

74